Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of October 18, 2019

among

TEXTRON INC.,

THE LENDERS LISTED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

as Syndication Agents

and

MUFG BANK, LTD.,

as Documentation Agent

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

BofA SECURITIES, INC.,

CITIBANK, N.A.

and

MUFG BANK, LTD.,

Lead Arrangers and Joint Bookrunners

 

 



 



 

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

 

 

 

 

PAGE

 

 

 

ARTICLE 1 Definitions and Accounting Terms


1

 

 

Section 1.01.

Definitions


1

Section 1.02.

Accounting Terms and Determinations


16

Section 1.03.

Letter of Credit Amounts


17

Section 1.04.

Divisions


17

Section 1.05.

Interest Rates; LIBOR Notification


17

 

 

 

ARTICLE 2 Amounts and Terms of Commitments and Loans


18

 

 

Section 2.01.

Commitments


18

Section 2.02.

Notices of Conversion/Continuation


20

Section 2.03.

Registry


21

Section 2.04.

Pro Rata Borrowings


22

Section 2.05.

Interest


22

Section 2.06.

Commissions and Fees


23

Section 2.07.

Reductions in Commitments; Repayments and Payments


24

Section 2.08.

Use of Proceeds


25

Section 2.09.

Special Provisions Governing Eurodollar Rate Loans


25

Section 2.10.

Capital Requirements


31

Section 2.11.

Intentionally Omitted


31

Section 2.12.

Letters of Credit


31

Section 2.13.

Defaulting Lenders


37

Section 2.14.

Taxes


39

Section 2.15.

Optional Increase in Commitments


42

 

 

 

ARTICLE 3 Conditions to Loans and Letters of Credit


43

 

 

Section 3.01.

Conditions to Initial Loans and Letters of Credit


43

Section 3.02.

Conditions to All Loans and Letters of Credit


44

 

 

 

ARTICLE 4 Representations and Warranties


46

 

 

Section 4.01.

Organization, Powers and Good Standing


46

Section 4.02.

Authorization of Borrowing, Etc


46

Section 4.03.

Financial Condition


47

Section 4.04.

No Material Adverse Change


47

Section 4.05.

Litigation


47

Section 4.06.

Payment of Taxes


47

Section 4.07.

Governmental Regulation


48

Section 4.08.

Securities Activities


48

Section 4.09.

ERISA Compliance


48

Section 4.10.

Certain Fees


49

i



 

Section 4.11.

Subsidiaries


49

Section 4.12.

Economic Sanctions and Anti-Corruption Matters


49

Section 4.13.

EEA Financial Institution


49

 

 

 

ARTICLE 5 Affirmative Covenants


49

 

 

Section 5.01.

Financial Statements and Other Reports


49

Section 5.02.

Conduct of Business and Corporate Existence


52

Section 5.03.

Payment of Taxes


52

Section 5.04.

Maintenance of Properties; Insurance


52

Section 5.05.

Inspection


52

Section 5.06.

Compliance with Laws


52

 

 

 

ARTICLE 6 Negative Covenants


53

 

 

Section 6.01.

Merger


53

Section 6.02.

Liens


53

Section 6.03.

Financial Covenant


54

Section 6.04.

Use of Proceeds


54

Section 6.05.

Subsidiary Indebtedness


54

 

 

 

ARTICLE 7 Events of Default


55

 

 

Section 7.01.

Failure to Make Payments When Due


55

Section 7.02.

Default in Other Agreements


55

Section 7.03.

Breach of Certain Covenants


55

Section 7.04.

Breach of Warranty


55

Section 7.05.

Other Defaults under Agreement


55

Section 7.06.

Involuntary Bankruptcy; Appointment of Receiver, etc


56

Section 7.07.

Voluntary Bankruptcy; Appointment of Receiver, etc


56

Section 7.08.

Judgments and Attachments


56

Section 7.09.

Dissolution


56

Section 7.10.

ERISA Title IV Liabilities


57

Section 7.11.

Change of Control


57

Section 7.12.

Cash Cover


58

 

 

 

ARTICLE 8 Agents


58

 

 

Section 8.01.

Appointment


58

Section 8.02.

Powers; General Immunity; Duties Specified


59

Section 8.03.

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness


61

Section 8.04.

Right to Indemnity


61

Section 8.05.

Resignation by or Removal of the Agents


62

Section 8.06.

Successor Agents


62

Section 8.07.

Other Agents


63

Section 8.08.

Posting of Communications


63

Section 8.09.

Acknowledgements of Lenders and Issuing Lenders


64

ii



 

Section 8.10.

Certain ERISA Matters


65

 

 

 

ARTICLE 9 Miscellaneous


66

 

 

Section 9.01.

Benefit of Agreement


66

Section 9.02.

Expenses


68

Section 9.03.

Indemnity


69

Section 9.04.

Setoff


69

Section 9.05.

Amendments and Waivers


70

Section 9.06.

Independence of Covenants


71

Section 9.07.

Notices


71

Section 9.08.

Survival of Warranties and Certain Agreements


71

Section 9.09.

USA PATRIOT Act Notice


71

Section 9.10.

Failure or Indulgence Not Waiver; Remedies Cumulative


71

Section 9.11.

Severability


72

Section 9.12.

Obligations Several; Independent Nature of Lenders’ Rights


72

Section 9.13.

Headings


72

Section 9.14.

Applicable Law, Consent to Jurisdiction, Limitation of Liability


72

Section 9.15.

Successors and Assigns


73

Section 9.16.

Counterparts; Effectiveness; Integration; Electronic Execution


73

Section 9.17.

No Fiduciary Duty


74

Section 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


74

Section 9.19.

Acknowledgement Regarding Any Supported QFCs


75

 





iii



 

SCHEDULES AND EXHIBITS

Commitment Schedule

Pricing Schedule

Schedule 2.12(a)

-

Letter of Credit Commitment Schedule

Schedule 2.12(b)

-

Existing Letters of Credit

Exhibit A

-

Form of Note

Exhibit B

-

Form of Opinion of E. Robert Lupone, Esq.
Executive Vice President and General Counsel of the Borrower

Exhibit C

-

Form of Opinion of Jayne M. Donegan, Esq.
Executive Counsel of the Borrower

Exhibit D

-

Form of Opinion of Davis Polk & Wardwell LLP

Exhibit E-1

-

Form of Notice of Borrowing

Exhibit E-2

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption Agreement

Exhibit H

-

Form of Extension Agreement

 

 



iv



 

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of October 18, 2019, among TEXTRON INC., a Delaware
corporation (together with its successors, the “Borrower”), the banks and other
financial institutions signatory hereto (each a “Lender” and collectively the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders
(together with its successors in such capacity, the “Administrative Agent”),
BANK OF AMERICA, N.A. and CITIBANK, N.A., as Syndication Agents for the Lenders
(together with their successors in such capacity, the “Syndication Agents”) and
MUFG BANK, LTD, as Documentation Agent for the Lenders (together with its
successors in such capacity, the “Documentation Agent”).

The Borrower, the Lenders and the Agents agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.   Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“2016 Credit Agreement” has the meaning assigned to that term in ‎Section
3.01(e).

“Additional Lender” has the meaning assigned to that term in ‎Section 2.15.

“Adjusted LIBO Rate” means, with respect to any borrowing of Eurodollar Rate
Loans for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement.

“Administrative Fee” has the meaning assigned to that term in ‎Section 2.06(c)

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrower).

“Affected Lender” means any Lender affected by any of the events described in
‎Section 2.09(b)(i) or ‎2.09(c) hereof.

“Affiliate” means, with respect to any Person, any Person or group of Persons
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.





 



 

 

“Agent” means any of the Administrative Agent, the Syndication Agents and the
Documentation Agent.

“Agreement” means this Credit Agreement, as the same may at any time be amended,
restated, amended and restated, supplemented or otherwise modified in accordance
with the terms hereof.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery or
corruption.

“Applicable Lending Office” means, for any Lender with respect to its Loans of
any particular Type, the office, branch or affiliate of such Lender specified as
the booking office therefor in such Lender’s Administrative Questionnaire, or
such other office, branch or affiliate of such Lender as such Lender may specify
from time to time for such purpose by notice to the Borrower and the
Administrative Agent.

“Applicable Parties” has the meaning assigned to that term in Section 8.08.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of ‎Section 2.13 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Approved Electronic Platform” has the meaning assigned to that term in Section
8.08.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as from time to time amended and any successor statutes.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof,
provided that a Bankruptcy Event shall not





2



 

 

result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided,  further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any obligations
of such Person hereunder.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the Eurodollar Screen Rate (or
if the Eurodollar Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.  If the Base Rate is being used as an alternate rate of
interest pursuant to ‎Section 2.09(b), then the Base Rate shall be the greater
of clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Base Rate as determined pursuant
to the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Base Rate Loans” are Loans whose interest rate is based on Base Rate.

“Base Rate Margin” has the meaning specified in the Pricing Schedule.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” has the meaning assigned to that term in Section 9.19.

“Board” means the Board of Governors of the Federal Reserve System.

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Borrowing” means a borrowing of Loans hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law to close
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease or financing lease on the balance
sheet of that Person.





3



 

 

“Change of Control” means that (a) any Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act becomes the beneficial owner,
directly or indirectly, of 40% or more of the outstanding common stock of the
Borrower or (b) individuals who constitute the Continuing Directors cease for
any reason to constitute at least a majority of the board of directors of the
Borrower.

“Code” means the Internal Revenue Code of 1986, as from time to time
amended.  Any reference to the Code shall include a reference to corresponding
provisions of any subsequent revenue law.

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, and (ii) with respect to any substitute Lender or Assignee which
becomes a Lender pursuant to ‎Section 2.15, ‎9.01 or ‎9.15, the amount of the
transferor Lender’s Commitment assigned to it pursuant to ‎Section 2.15, ‎9.01
or ‎9.15, as such amount may be changed from time to time pursuant to ‎Section
2.07,  ‎9.01 or ‎9.15;  provided that, if the context so requires, the term
“Commitment” means the obligation of a Lender to extend credit up to such amount
to the Borrower hereunder.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Communications” has the meaning assigned to that term in Section 8.08.

“Compliance Certificate” means a certificate substantially in the form annexed
hereto as Exhibit F delivered to the Lenders by the Borrower pursuant to
‎Section 5.01(b)(i)(B).

“Consolidated Capitalization” means, as at any date of determination, the sum
(without duplication) of (a) Consolidated Indebtedness of Textron Manufacturing
plus (b) Consolidated Net Worth plus (c) preferred stock of the Borrower plus
(d) other securities of the Borrower convertible (whether mandatorily or at the
option of the holder) into capital stock of the Borrower.

“Consolidated Indebtedness of Textron Manufacturing” means, as at any date of
determination, the sum of short-term and long-term indebtedness for borrowed
money that is shown on a balance sheet of Textron Manufacturing (or would be if
a balance sheet were prepared on such date).

“Consolidated Net Worth” means, as at any date of determination, the
stockholders’ equity of the Borrower and its Subsidiaries on a consolidated
basis (but excluding the effects of the Borrower’s accumulated other
comprehensive income/loss) calculated in conformity with GAAP.

“Continuing Director” means any member of the board of directors of the Borrower
who is (i) a director of the Borrower on the date of this Agreement, (ii)
nominated by the board of directors of the Borrower or (iii) appointed by
directors referred to in clauses (i) and (ii).

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust or other





4



 

 

similar instrument of that Person under which Indebtedness is outstanding or
secured or by which that Person or any of its properties is bound or to which
that Person or any of its properties is subject.

“Covered Entity” has the meaning assigned to that term in Section 9.19.

“Defaulting Lender” means, subject to ‎Section 2.13(d), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans, (ii) fund all or any portion of its
participations in Letters of Credit or (iii) pay over to any Agent or Issuing
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) such payment is the subject of a good faith dispute, (b) has
notified the Administrative Agent or the Borrower in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any portion of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, (d) has become the subject of a Bankruptcy Event or Bail-In
Action or has a Parent that has become the subject of a Bankruptcy Event or
Bail-In Action, or (e) has defaulted in fulfilling its funding obligations under
one or more other agreements in which such Lender commits to extend credit (as
reasonably determined by the Administrative Agent in consultation with the
Borrower).

“Default Right” has the meaning assigned to that term in Section 9.19.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of comprehensive
Sanctions, currently Crimea, Cuba, Iran, North Korea and Syria.

“Documentation Agent” means MUFG Bank, Ltd.

“Dollar”, “Dollars” and the sign “$” mean the lawful currency of the United
States.

“Domestic Taxes” has the meaning set forth in ‎Section 2.14(a).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established





5



 

 

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to that term in Section 9.16 hereof.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and any successor statute.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
controlled group, as defined in Section 414(b) of the Code, or is otherwise
treated as a single employer under Section 414 of the Code, which includes such
Person.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Margin” has the meaning specified in the Pricing Schedule.

“Eurodollar Rate” means, with respect to any borrowing of Eurodollar Rate Loans
for any Interest Period, the Eurodollar Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Eurodollar Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Rate shall be the Interpolated Rate; provided that if the Eurodollar
Rate determined in accordance with the foregoing would otherwise be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“Eurodollar Rate Loans” means Loans or portions thereof during the period in
which such Loans bear interest at rates determined in accordance with ‎Section
2.05(a)(i) hereof.

“Eurodollar Screen Rate” means, for any day and time, with respect to any
borrowing of Eurodollar Rate Loans for any applicable currency and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters





6



 

 

page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) provided that if the Eurodollar Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Event of Default” has the meaning assigned to that term in ‎Article 7 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.

“Existing Letters of Credit” means the letters of credit issued before the
Effective Date and listed in Schedule 2.12(b) hereto.

“Extension Agreement” has the meaning assigned to that term in ‎Section 2.01(d).

“Extension Date” has the meaning assigned to that term in ‎Section 2.01(d).

“Facility Fee Rate” has the meaning specified in the Pricing Schedule.

“FAS 842” has the meaning assigned to that term in ‎Section 3.01(e).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Finance Company” means any Person which is (or would be but for the proviso to
the definition of such term) a Subsidiary of the Borrower and which is primarily
engaged in the business of a finance company.

“Finance Company Leverage Ratio” means, as of any date of determination, the
ratio of (i) debt of the Finance Group at such date, determined in a manner
consistent with “Finance group debt” on the Borrower’s consolidated balance
sheet included in the Financial Statements, less securitized debt at such date,
determined in a manner consistent with “Note 7. Debt and Credit Facilities” in
the notes to the Financial Statements, to (ii) total Finance Group assets less
total Finance Group liabilities at such date, each as set forth on the
Borrower’s consolidated balance sheet for such date (or would be if a balance
sheet were prepared on such date).  Notwithstanding the foregoing, to the extent
that the manner of determining “Finance group debt” and/or securitized debt
changes during the term of this Agreement as a result of changes to





7



 

 

GAAP that apply to this Agreement as a result of ‎Section 1.02, these amounts
shall be determined in a manner consistent with GAAP as in effect as of the date
of determination.

“Finance Group” means “Finance group” as defined in the Financial Statements.

“Financial Statements” has the meaning assigned to that term in ‎Section 4.03.

“Funding Date” means the date of the funding of a Loan made pursuant to a Notice
of Borrowing but does not mean the date of any conversion or continuation of the
interest rate applicable to any Loan pursuant to a Notice of
Conversion/Continuation.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“IBA” has the meaning assigned to that term in ‎Section 1.05.

“Impacted Interest Period” has the meaning assigned to it in the definition of
Eurodollar Rate.

“Increase Effective Date” has the meaning assigned to that term in Section 2.15.

“Increasing Lender” has the meaning assigned to that term in Section 2.15.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money of that Person, (ii) that portion of obligations
with respect to Capital Leases which is properly classified as a liability on a
balance sheet of that Person in conformity with GAAP, (iii) notes payable of
that Person and drafts accepted by that Person representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
of that Person owed for all or any part of the deferred purchase price of
property or services which purchase price is (a) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or (b)
evidenced by a note or similar written instrument, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all
indebtedness secured by any Lien on any property or asset owned by that Person
regardless of whether the indebtedness secured thereby shall have been  assumed
by that Person or is nonrecourse to the credit of that Person and (vii) any
guarantee of that Person, direct or indirect, of any indebtedness, note payable,
draft accepted, or obligation described in clauses (i)-(vi) above of any other
Person.

“indemnified liabilities” has the meaning assigned to that term in Section 9.03.

“Indemnitees” has the meaning assigned to that term in Section 9.03.





8



 

 

“Initial Loans” means the initial Loans made under this Agreement.

“Interest Payment Date” means, (x) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Eurodollar Rate Loan;
provided that in the case of each Interest Period of six months, “Interest
Payment Date” shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.

“Interest Period” means any interest period applicable to a Eurodollar Rate Loan
as determined pursuant to ‎Section 2.05(b) hereof.

“Interest Period Anniversary Date” means, for each Interest Period applicable to
a Eurodollar Rate Loan which is six months, the three-month anniversary of the
commencement of that Interest Period.

“Interest Rate Determination Date” means each date for calculating the Adjusted
LIBO Rate for purposes of determining the interest rate in respect of an
Interest Period.  The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period (for which the Eurodollar Screen Rate is available)
that is shorter than the Impacted Interest Period; and (b) the Eurodollar Screen
Rate for the shortest period (for which the Eurodollar Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by International Chamber of Commerce, Publication No.
590 (or such later version thereof as may be in effect at the time of issuance).

“Issuing Lender” means each of JPMorgan Chase, Bank of America, N.A., Citibank,
N.A., MUFG Bank, Ltd. and any other Lender designated by the Borrower that
agrees to issue letters of credit hereunder pursuant to an instrument in form
reasonably satisfactory to the Administrative Agent, each in its capacity as an
issuer of a Letter of Credit hereunder.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender, in which case the term “Issuing Lender” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Any
Lender which is the issuer of an Existing Letter of Credit is an Issuing Lender
with respect thereto and each reference herein to the Issuing Lender shall be
deemed to be a reference to the relevant Issuing Lender (or, if applicable, each
Issuing Lender collectively).

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., and its successors.





9



 

 

“Lead Arrangers” means JPMorgan Chase, BofA Securities, Inc., Citibank, N.A. and
MUFG Bank, Ltd.

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and its or their successors and permitted
assigns.  Unless the context otherwise requires, any reference herein to
“Lender” (including each such reference in any indemnification, exculpation or
expense reimbursement provision of this Agreement) shall include each Issuing
Lender.

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender.

“Letter of Credit Commitment” means, for each Issuing Lender, (i) the amount set
forth on Schedule 2.12(a) of this Agreement opposite its name thereon under the
heading “Letter of Credit Commitment” or if an Issuing Lender has entered into
an Assignment and Assumption Agreement pursuant to Section 9.01(e) hereunder,
the amount set forth for such Issuing Lender as its Letter of Credit Commitment
in the Register maintained by the Administrative Agent.  The Borrower may, at
any time and from time to time, reduce or increase the Letter of Credit
Commitment of any Issuing Lender with the consent of the applicable Issuing
Lender.

“Letter of Credit Fee Rate” has the meaning specified in the Pricing Schedule.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Applicable Percentage of the sum of (x) the aggregate amount then owing
by the Borrower in respect of amounts paid by the Issuing Lender upon a drawing
under a Letter of Credit issued hereunder and (y) the aggregate amount then
available for drawing under all outstanding Letters of Credit.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

“Loan” means a loan made pursuant to ‎Section 2.01 of this Agreement.

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
the Notes and any other documents prepared in connection with the other Loan
Documents, if any.

“Loans and Principal Payments Schedule” has the meaning assigned to that term in
‎Section 2.03(b).

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform any
of its material payment obligations under





10



 

 

this Agreement and the Notes or (iii) the validity or enforceability of, or the
rights of or remedies available to the Lenders under, this Agreement and the
Notes.

“Multiemployer Plan” has the meaning assigned to that term in Section 4001(a)(3)
of ERISA.

“Note” shall have the meaning set forth in ‎Section 2.03(b) hereof.

“Notice of Borrowing” means a notice described in ‎Section 2.01(b) hereof
substantially in the form of Exhibit E-1 hereto.

“Notice of Conversion/Continuation” means any notice delivered pursuant to
‎Section 2.02(a) hereof, which shall be substantially in the form of Exhibit E-2
hereto.

“Notice of Issuance” means any notice delivered pursuant to ‎Section 2.12(c)
hereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its President, any Vice President of such corporation, its Chief
Financial Officer, its Treasurer or any Assistant Treasurer of such corporation.

“Other Taxes” has the meaning set forth in ‎Section 2.14(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning set forth in ‎Section 9.01(f).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56).

“Payment Date” has the meaning assigned to that term in ‎Section 2.12(d).





11



 

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA or any successor thereto.

“Pension Plan” means any plan (other than a Multiemployer Plan) described in
Section 4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof,
which may be, is or has been established or maintained, or to which
contributions may be, are or have been made by the Borrower or any of its ERISA
Affiliates or as to which the Borrower or any of its ERISA Affiliates would be
considered as a “contributing sponsor” for purposes of Title IV of ERISA at any
relevant time.

“Permitted Encumbrances” means:

(i)         Liens for taxes, assessments or governmental charges or claims the
payment of which is not at the time required by Section 5.03;

(ii)       Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles then in effect, shall have been made
therefor;

(iii)      Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

(iv)       Any attachment or judgment Lien individually or in the aggregate not
in excess of $100,000,000 unless the judgment it secures shall, within 30 days
after the entry thereof, not have been discharged or execution thereof stayed
pending appeal, or shall not have been discharged within 30 days after the
expiration of any such stay;

(v)        Leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(vi)       Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(vii)     Any interest or title of a lessor under any lease;

(viii)    Liens arising from UCC financing statements regarding leases;

(ix)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods incurred in the ordinary course of business; and





12



 

 

(x)        Liens (a) of a collection bank on the items in the course of
collection, (b) attaching to investment accounts, trading accounts or brokerage
accounts incurred in the ordinary course of business, (c) in favor of a banking
or other financial institution arising as a matter of law encumbering deposits
or other funds maintained with a financial institution (including the right of
set off) and which are customary in the banking industry, (d) attaching to other
prepayments, deposits or earnest money in the ordinary course of business and
(e) attaching to cash collateral posted pursuant to a hedging, swap or similar
contract entered into in the ordinary course of business.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

“Pooled Basket Amount” means 3% of the consolidated total assets of Textron
Manufacturing and its Subsidiaries, all as determined in accordance with GAAP on
a consolidated basis for Textron Manufacturing and its Subsidiaries.

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Rata Share or pro rata Share” means, when used with reference to any Lender
and any described aggregate or total amount, the percentage designated as such
Lender’s Pro Rata Share set forth under the name of such Lender on the
applicable signature page of this Agreement, as such pro rata Share may be
adjusted pursuant to the terms of this Agreement.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasing Lender” has the meaning specified in ‎Section 9.01(c).

“QFC” has the meaning assigned to that term in Section 9.19.

“QFC Credit Support”  has the meaning assigned to that term in Section 9.19.





13



 

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

“Reimbursement Obligation” has the meaning specified in ‎Section 2.12(d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents,
representatives, partners and advisors of such Person and such Person’s
Affiliates.

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder notice of which to PBGC is required
within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to Section
4202 of ERISA.

“Required Lenders” means, as at any time any determination thereof is to be
made, the Lenders holding more than 50% of the Total Commitment or, if no
Commitments are in effect, more than 50% of the Total Outstanding Amount
(exclusive in each case of the Commitment, Loans and Letter of Credit
Liabilities of any Defaulting Lender).

“Restricted Subsidiary” means each Subsidiary (or a group of Subsidiaries that
would constitute a Restricted Subsidiary if consolidated and which are engaged
in the same or related lines of business) of the Borrower now existing or
hereafter acquired or formed by the Borrower which (x) for the most recent
fiscal year of the Borrower, accounted for more than 5% of the consolidated
revenues of the Borrower and its Subsidiaries, or (y) as at the end of such
fiscal year, was the owner of more than 5% of the consolidated assets of the
Borrower and its Subsidiaries.  For purposes of this definition, the proviso to
the definition of Subsidiary shall not be applicable.

“Sanctions” means any international economic or financial sanctions or trade
embargoes administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the United
Nations Security Council, the European Union, or Her Majesty’s Treasury (UK).

“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental





14



 

 

reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentage shall include those imposed pursuant to
Regulation D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Stop Issuance Notice” has the meaning assigned to that term in ‎Section
2.12(g).

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person or a combination thereof; provided, however,
that (i) no Finance Company or any Subsidiary of any Finance Company and (ii) no
Person having consolidated assets less than $1,000,000 shall be treated as a
Subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to that term in Section 9.19.

“Syndication Agents” means Bank of America, N.A. and Citibank, N.A.

“Taxes” has the meaning set forth in ‎Section 2.14(a).

“Termination Date” means October 18, 2024, or such later date to which the
Termination Date then in effect may be extended pursuant to ‎Section 2.01(d), or
if any such day is not a Business Day, the next preceding Business Day.

“Termination Event” means (i) a Reportable Event with respect to any Pension
Plan, or (ii) the withdrawal of the Borrower or any of its ERISA Affiliates from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Pension Plan (including any such notice with respect to a
Pension Plan amendment referred to in Section 4041(e) of ERISA),  or (iv) the
institution of proceedings to terminate a Pension Plan by the PBGC, or (v) any
other event or condition which, to the best knowledge of the Borrower or any of
its ERISA Affiliates, would constitute grounds under Section 4042(a) of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

“Textron Manufacturing” means the Borrower and any Subsidiary of the Borrower
that is not a Finance Company; provided that, for purposes of this definition,
the exclusion set forth in subsection (ii) in the definition of Subsidiary shall
be disregarded.

“Total Commitment” means, as at any date of determination, the aggregate
Commitments of all Lenders then in effect (as such Commitments may be reduced
from time to time pursuant to ‎Section 2.07(a) hereof).  The original amount of
the Total Commitment is $1,000,000,000.





15



 

 

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans plus, without duplication, (ii) the
aggregate amount of the Letter of Credit Liabilities of all Lenders at such
time.

“Type” means the designation of a Loan as either a Base Rate Loan or a
Eurodollar Rate Loan.

“U.S. Special Resolution Regimes” has the meaning assigned to that term in 9.19.

“Withholding Agent” has the meaning set forth in ‎Section 2.14(a).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.   Accounting Terms and Determinations.  (a) Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its consolidated subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in ‎Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend ‎Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders; provided further that the implementation of Statement
of Financial Accounting Standards No. 142 shall not be deemed a change in GAAP
for purposes of the preceding proviso.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards No. 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

(b)      Notwithstanding anything to the contrary in ‎Section 1.02(a) or in the
definition of “Capital Lease”, any change in accounting for leases pursuant to
GAAP resulting from the adoption of Financial Accounting Standards Board
Accounting Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842”), to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2015, such lease shall be considered a capital lease, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.





16



 

 

Section 1.03.   Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
equivalent of the stated amount of such Letter of Credit in effect at such time;
provided,  however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related to such Letter of Credit, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Section 1.04.   Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

Section 1.05.   Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Rate Loans is determined by reference to the Adjusted LIBO Rate,
which is derived from the London interbank offered rate.  The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market.  In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Rate Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.09(b) of this
Agreement, such Section 2.09(b) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the
Borrower, pursuant to Section 2.09(b), in advance of any change to the reference
rate upon which the interest rate on Eurodollar Rate Loans is based. However,
the Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Adjusted LIBO Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.09(b), will be similar to, or produce the same value or
economic equivalence of, the Adjusted LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.





17



 

 

ARTICLE 2

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

Section 2.01.   Commitments.

(a)      Loans.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower herein set
forth, each Lender hereby severally agrees to lend in Dollars to the Borrower
from time to time during the period from and including the Effective Date to but
not including the Termination Date its pro rata Share of the Total
Commitment.  Each Lender’s Commitment and the Total Commitment shall expire in
full on the Termination Date.

Amounts borrowed under this ‎Section 2.01(a) may, subject to the limitations set
forth in this Agreement, be repaid and, up to but excluding the Termination
Date, be reborrowed.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and all other amounts owed hereunder with respect to the
Loans in full no later than the Termination Date.

Borrowings on any Funding Date with respect to a Loan under this ‎Section
2.01(a) shall be in Dollars, in an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess of that amount or, if less, the
unutilized amount of the Total Commitment.  Notwithstanding the foregoing, no
Loan may be borrowed if the Total Outstanding Amount, after giving effect to the
Loan so requested and all other Loans then requested which have not yet been
funded, shall exceed the Total Commitment then in effect.

(b)      Notice of Borrowing.  Subject to ‎Section 2.01(a), whenever the
Borrower desires to borrow under this ‎Section 2.01, it shall deliver to the
Administrative Agent a Notice of Borrowing (x) in the case of a Base Rate Loan,
by no later than 1:00 p.m. (New York City time) on the proposed Funding Date and
(y) in the case of a Eurodollar Rate Loan, by no later than 10:30 a.m. (New York
City time) three Business Days in advance of the proposed Funding Date.  The
Notice of Borrowing shall be signed by an authorized officer of the Borrower and
shall specify (i) the proposed Funding Date (which shall be a Business Day),
(ii) the amount of the proposed Loans, (iii) whether such Loans are to consist
of Base Rate Loans or Eurodollar Rate Loans or a combination thereof and the
amounts thereof, and (iv) in the case of Eurodollar Rate Loans, the Interest
Period therefor.

Except as provided in Sections ‎2.01(c) and ‎2.09(d), a Notice of Borrowing for
a Eurodollar Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(c)      Disbursement of Funds.  Promptly after receipt of a Notice of Borrowing
pursuant to ‎Section 2.01(b) with respect to a Loan, the Administrative Agent
shall notify each Lender of the proposed borrowing.  Each Lender shall make its
pro rata Share of the amount of such Loans available to the Administrative Agent
in same day funds not later than (x) in the case of a Base Rate Loan, 3:00 p.m.
(New York City time) on the Funding Date and (y) in the case of a Eurodollar
Rate Loan, 12:00 noon (New York City time) on the Funding Date.  Such Loans of a
Lender shall be equal to such Lender’s pro rata Share of the aggregate amount of
all such Loans





18



 

 

requested by the Borrower pursuant to the applicable Notice of Borrowing.  Upon
satisfaction or waiver of the conditions precedent specified in ‎Section 3.01
(in the case of the Initial Loans) and ‎Section 3.02 (in the case of all Loans)
the Administrative Agent shall make the proceeds of such Loans available to the
Borrower by causing an amount of funds equal to the proceeds of all such Loans
received by the Administrative Agent to be credited to an account in New York
City designated by the Borrower in same day funds.

Unless the Administrative Agent shall have been notified by any Lender prior to
any Funding Date (or, in the case of Base Rate Loans, not later than 3:00 p.m.
(New York City time) on the Funding Date) in respect of any Loan that such
Lender does not intend to make available to the Administrative Agent such pro
rata Share of such Loan on such Funding Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Funding Date and the Administrative Agent in its sole discretion
may, but shall not be obligated to, make available to the Borrower a
corresponding amount on such Funding Date.  If such corresponding amount is not
in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
prompt demand from such Lender together with interest thereon, for each day from
such Funding Date until the date such amount is paid to the Administrative Agent
at the customary rate set by the Administrative Agent for the correction of
errors among Lenders for three Business Days and thereafter at the Base
Rate.  If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent.  Nothing in this ‎Section 2.01(c) shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment
hereunder or to prejudice any rights which the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

(d)      Extension of Commitments.

(i)      The Commitments may be extended, if at the time no Potential Event of
Default or Event of Default has occurred and is continuing, in the manner and
amount set forth in this ‎Section 2.01(d), for a period of one year measured
from the Termination Date then in effect (the date of effectiveness of such
extension, an “Extension Date”).  If the Borrower wishes to request an extension
of each Lender’s Commitment, it shall give notice to that effect to the
Administrative Agent not less than 30 days prior to the Termination Date then in
effect, whereupon the Administrative Agent shall promptly notify each of the
Lenders of such request.  Each Lender will use its best efforts to respond to
such request, whether affirmatively or negatively, as it may elect in its sole
discretion, within 20 days of such request to the Administrative Agent.  If any
Lender shall not have responded affirmatively within such 20-day period, such
Lender shall be deemed to have rejected the Borrower’s proposal to extend its
Commitment, and only the Commitments of those Lenders which have responded
affirmatively shall be extended, subject to receipt by the Administrative Agent
of counterparts of an Extension Agreement in substantially the form of Exhibit H
hereto (the “Extension Agreement”) duly completed and signed by the Borrower,
the Administrative Agent and all of the Lenders which have responded
affirmatively.  No extension of the Commitments pursuant to this ‎Section
2.01(d) shall be legally binding on any party hereto unless and until such



19



 

 

Extension Agreement is so executed and delivered by the Required Lenders;
provided that (i) the Termination Date may only be so extended for two one-year
periods, (ii) no such extension may occur more than once in any twelve-month
period and (iii) no such extension shall result in a Termination Date for any
Lender that is more than five years after the relevant Extension Date.

(ii)      If any Lender rejects, or is deemed to have rejected, the Borrower’s
proposal to extend its Commitment, (A) this Agreement shall terminate on the
Termination Date then in effect with respect to such Lender, (B) the Borrower
shall pay to such Lender on such Termination Date any amounts due and payable to
such Lender on such date and (C) the Borrower may, if it so elects, designate a
Person not theretofore a Lender and acceptable to the Administrative Agent to
become a Lender, or agree with an existing Lender that such Lender’s Commitment
shall be increased, provided that the aggregate amount of the Commitments
following any designation or agreement may not exceed the aggregate amount of
the Commitments on the date hereof.  Upon execution and delivery by the Borrower
and such replacement Lender or other Person of an instrument of assumption in
form and amount satisfactory to the Administrative Agent and execution and
delivery of the Extension Agreement pursuant to ‎Section 2.01(d)(i), such
existing Lender shall have a Commitment as therein set forth or such other
Person shall become a Lender with a Commitment as therein set forth and all the
rights and obligations of a Lender with such a Commitment hereunder.  On the
date of termination of any Lender’s Commitment as contemplated by this
paragraph, the respective participations of the other Lenders in all outstanding
Letters of Credit shall be redetermined on the basis of their respective
Commitments after giving effect to such termination, and the participation
therein of the Lender whose Commitment is terminated shall terminate; provided
that the Borrower shall, if and to the extent necessary to permit such
redetermination of participations in Letters of Credit within the limits of the
Commitments which are not terminated, prepay on such date a portion of the
outstanding Loans, and such redetermination and termination of participations in
outstanding Letters of Credit shall be conditioned upon its having done so.

(iii)      The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this ‎Section
2.01(d).

Section 2.02.   Notices of Conversion/Continuation.  (a) Subject to the
provisions of ‎Section 2.09 hereof, the Borrower shall have the option (b) to
convert at any time all or any part of the outstanding Base Rate Loans in an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess of that amount, to Eurodollar Rate Loans and (c) upon the expiration of
any Interest Period applicable to outstanding Eurodollar Rate Loans, to continue
all or any portion of such Eurodollar Rate Loans in an aggregate minimum amount
of $10,000,000 and integral multiples of $1,000,000 in excess of that amount, as
Eurodollar Rate Loans.  The succeeding Interest Period(s) of such converted or
continued Eurodollar Rate Loan shall commence on the date of conversion in the
case of clause ‎(i) above and on the last day of the Interest Period of the
Eurodollar Rate Loans to be continued in the case of clause ‎(ii) above.

The Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 11:00 a.m. (New York City time) at least
three Business Days in advance of



20



 

 

the proposed conversion/continuation date.  A Notice of Conversion/Continuation
shall specify (i) the proposed conversion/continuation date (which shall be a
Business Day), (ii) the amount of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation and (iv) the requested Interest
Period.

Except as provided in ‎Section 2.09(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan shall be irrevocable on or after the related Interest Rate Determination
Date, and the Borrower shall be bound to convert or continue in accordance
therewith.

(d)      Unless the Borrower shall have given the Administrative Agent (x) a
timely Notice of Conversion/Continuation in accordance with the provisions of
‎Section 2.02(a) hereof with respect to Eurodollar Rate Loans outstanding or (y)
written notice of its intent to prepay Eurodollar Rate Loans, furnished not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the last day of the Interest Period with respect to such Eurodollar Rate Loans,
the Borrower shall be deemed to have requested that such Eurodollar Rate Loans
be continued for an additional Interest Period of one month.

Section 2.03.   Registry.  (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender, each repayment of any Loan made by such Lender,
the stated amount of each Letter of Credit and the principal amount of each
Lender’s outstanding Letter of Credit Liabilities.  Any such recordation by the
Administrative Agent on the Register shall constitute prima facie evidence
thereof, absent manifest error.  Each Lender shall record on its internal
records (including computerized systems) the foregoing information as to its own
Commitment, Loans and Letter of Credit Liabilities.  Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of the Loans and the Letters of Credit.

(b)      The Borrower hereby agrees that, upon the request of the Administrative
Agent if so instructed by any Lender at any time, such Lender’s Loans shall be
evidenced by a promissory note substantially in the form of Exhibit A hereto (a
“Note”).  The Note issued to each Lender pursuant to this ‎Section 2.03(b) shall
(i) be payable to such Lender and its registered assigns, (ii) be payable in the
principal amount of the outstanding Loans evidenced thereby, (iii) provide that
all Loans then outstanding shall be repaid on the date as provided herein, (iv)
bear interest as provided in the appropriate clause of ‎Section 2.05 hereof, (v)
be entitled to the benefits of this Agreement, and (vi) have attached thereto a
schedule (a “Loans and Principal Payments Schedule”) substantially in the form
of the Schedule to Exhibit A hereto.  At the time of the making of each Loan or
principal payment in respect thereof, each Lender may, and is hereby authorized
to, make a notation on the Loans and Principal Payments Schedule of the date and
the amount of such Loan or payment, as the case may be.  Notwithstanding the
foregoing, the failure to make a notation with respect to the making of any
Loan, shall not limit or otherwise affect the obligation of the Borrower
hereunder or under the applicable Note with respect to such Loan and payments of
principal by the Borrower shall not be affected by the failure to make a
notation thereof on the appropriate Loans and Principal Payments Schedule.





21



 

 

Section 2.04.   Pro Rata Borrowings.  The Loans comprising each Borrowing under
this Agreement shall be made by the Lenders simultaneously and each Lender’s
Loan shall be equal to such Lender’s pro rata Share of such Borrowing.  It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make a Loan hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder subject to the
terms hereof, regardless of the failure of any other Lender to fulfill its
commitment to make Loans hereunder.

Section 2.05.   Interest.  (a) Rate of Interest on Loans.

The Borrower agrees to pay interest in respect of the unpaid principal amount of
each Loan made to it from and including the date made to but not including the
date repaid.

(i)      Each Eurodollar Rate Loan shall bear interest on the unpaid principal
amount thereof for the applicable Interest Period at an interest rate per annum
equal to the sum of the Eurodollar Margin plus the applicable Adjusted LIBO
Rate.

(ii)     Each Base Rate Loan shall bear interest on the unpaid principal amount
thereof at an interest rate per annum equal to the sum of the Base Rate Margin
plus the applicable Base Rate.

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder in accordance with this ‎Section 2.05(a) and ‎Section
2.09(a).  The Administrative Agent shall give prompt notice to the Borrower and
Lenders of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

(b)      Interest Periods.  In connection with each Eurodollar Rate Loan, the
Borrower shall elect an interest period (each an “Interest Period”) to be
applicable to such Loan, which shall be either a one, two, three or six month
period; provided that:

(i)       the Interest Period for each Eurodollar Rate Loan shall commence on
the date of such Loan;

(ii)      if an Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iii)     any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of such ending calendar month;

(iv)     no Interest Period shall extend beyond the Termination Date; and

(v)      there shall be no more than 30 Interest Periods outstanding at any
time.





22



 

 

(c)      Interest Payments.  Interest shall be payable on each Loan in arrears
on each Interest Payment Date applicable to that Loan, upon any prepayment of
that Loan (to the extent accrued on the amount being prepaid) and when due and
payable (whether at maturity, by acceleration or otherwise).

(d)      Computation of Interest.  All interest hereunder shall be computed on
the basis of a 360-day year, except that interest computed by reference to the
Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a 365-day year (or 366 days in a leap year) and in each
case shall be payable on the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
the Loan or, in the case of a Eurodollar Rate Loan, the first day of an Interest
Period, as the case may be, shall be included and the date of payment or the
expiration of an Interest Period, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e)      Post-Maturity Interest.  Any principal payments on the Loans not paid
when due and, to the extent permitted by applicable law, any interest, fee or
other amount not paid when due, in each case whether at stated maturity, by
notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest payable upon demand at a rate per annum equal to the sum of 2% plus the
higher of (i) the rate of interest applicable to such Loans or (ii) the rate of
interest otherwise payable under this Agreement for Base Rate Loans.

Section 2.06.   Commissions and Fees.  (a) Facility Fees.

(i)      The Borrower shall pay to the Administrative Agent for the account of
the Lenders a facility fee in Dollars at the Facility Fee Rate accrued from and
including the Effective Date to but not including the Termination Date on the
daily average aggregate amount of the Commitments (whether used or unused).

(ii)      Such facility fees shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed.  Such facility fees shall
be paid quarterly in arrears on each March 31, June 30, September 30 and
December 31 and upon the date of termination of the Commitments in their
entirety (and, if later, the date the Loans shall be repaid in their
entirety).  From the effective date of any termination or reduction of
Commitments, such facility fees shall cease to accrue or be correspondingly
reduced.  If the Commitments are terminated in their entirety or reduced,
facility fees accrued on the total Commitments, or accrued on the aggregate
amount of the reduction of the Commitments (in the case of such a reduction),
shall be payable on the effective date of such termination or reduction.

(b)      Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the account of the Lenders ratably a letter of credit
fee accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit at a rate per annum equal to the Letter of Credit Fee Rate for such day
and (ii) to each Issuing Lender for its own account, a letter of credit fronting
fee accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Lender at such rate as may be mutually
agreed between the Borrower and such Issuing Lender from time to time.  Such
letter of credit fees shall be paid quarterly in





23



 

 

arrears on each March 31, June 30, September 30 and December 31 and upon the
date of termination of the Commitments in their entirety (and, if later, the
date the Letter of Credit Liabilities shall be reduced to zero); provided that
the Borrower and an Issuing Lender may agree to alternate dates for payment of
the letter of credit fronting fees for the account of such Issuing Lender.

(c)      Administrative Fees.  The Borrower agrees to pay to the Administrative
Agent an annual fee (the “Administrative Fee”) in Dollars in an amount equal to
the amount previously agreed to in writing by the Borrower and the
Administrative Agent.  Such Administrative Fee shall be payable quarterly in
advance commencing on the date of this Agreement and on each successive
quarterly anniversary of such date, so long as any Loan or Commitment is
outstanding on such date; provided that if the Borrower shall terminate the
Commitments in their entirety pursuant to ‎Section 2.09(a) prior to the
Termination Date, a pro rata portion of the Administrative Fee relating to the
period from the Termination Date to the end of the applicable quarter shall be
refundable.

(d)      Time of Payment.  The Borrower shall make payment of each Lender’s
facility and letter of credit fees and of the Administrative Agent’s
Administrative Fee hereunder, not later than 12:00 noon (New York City time) on
the date when due in Dollars and in immediately available funds, to the
Administrative Agent.  Upon receipt of any amount representing facility or
letter of credit fees paid pursuant to this ‎Section 2.06, the Administrative
Agent shall pay such amount to the Lenders based upon their respective pro rata
Shares.

Section 2.07.   Reductions in Commitments; Repayments and Payments.

(a)      Reductions of Total Commitment.

After the Effective Date, the Borrower shall have the right, upon at least three
Business Days’ prior irrevocable written notice to the Administrative Agent, who
will promptly notify the Lenders thereof, without premium or penalty, to
permanently reduce or terminate the Total Commitment, in whole at any time or in
part from time to time, in minimum aggregate amounts of $10,000,000 (unless the
Total Commitment at such time is less than $10,000,000, in which case, in an
amount equal to the Total Commitment at such time) and, if such reduction is
greater than $10,000,000, in integral multiples of $5,000,000 in excess of such
amount, provided that (i) any such reduction of the Total Commitment shall apply
to the Commitment of each Lender in accordance with its pro rata Share of the
aggregate of such reduction, (ii) any such reduction in the Total Commitment
shall be permanent and (iii) after giving effect to any such reduction, the
Total Commitment shall equal or exceed the Total Outstanding Amount.

(b)      Voluntary Prepayments.

Subject, in the case of any Eurodollar Rate Loan, to ‎Section 2.09(e), the
Borrower shall have the right to prepay any Loan in whole at any time or in part
from time to time without premium or penalty in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 in excess of that amount or, if
less, the outstanding principal amount of such Loan.  The Borrower shall give
notice (by telex or telecopier) (which shall be irrevocable) to the
Administrative Agent and each Lender of each proposed prepayment hereunder,
(x) with respect





24



 

 

to Base Rate Loans, not later than 10:30 a.m. (New York City time) on the
Business Day preceding the day of the proposed repayment and (y) with respect to
Eurodollar Rate Loans, at least three Business Days prior to the day of the
proposed prepayment, and in each case shall specify the proposed prepayment date
(which shall be a Business Day), the aggregate principal amount of the proposed
prepayment and which Loans are to be prepaid.

(c)      Interest on Principal Amounts Prepaid.  All prepayments under this
‎Section 2.07 shall be made together with accrued and unpaid interest to the
date of such prepayment on the principal amount prepaid and any other amounts
payable pursuant to ‎Section 2.09(e) of this Agreement.

(d)      Method and Place of Payment. All payments to be made by the Borrower on
account of principal and interest on each Loan shall be made without setoff or
counterclaim to the Administrative Agent, for the ratable account of each
Lender, not later than 12:00 noon (New York City time) on the date when due and
shall be made in Dollars and in same day funds.  Whenever any payment with
respect to any Loan shall be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension; provided,  however, that with respect to Eurodollar
Rate Loans, if the next succeeding Business Day falls in another calendar month,
such payments shall be made on the next preceding Business Day.  The
Administrative Agent shall remit to each Lender its pro rata Share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender in respect of which such payment is made.

(e)      Order of Payment.  Upon the occurrence and during the continuance of an
Event of Default, all payments made by the Borrower to the Administrative Agent
(other than any fee or indemnification payments not specifically designated
under the terms of this Agreement as being for the benefit of the Lenders) shall
be applied by the Administrative Agent, on behalf of each Lender based on its
pro rata Share, (i) first, to the payment of expenses referred to in ‎Section
9.02 hereof, (ii) second, to the payment of the fees referred to in ‎Section
2.06 hereof, (iii) third, to the payment of accrued and unpaid interest on such
Lender’s Base Rate Loans until all such accrued interest has been paid, (iv)
fourth, to the payment of accrued and unpaid interest on such Lender’s
Eurodollar Rate Loans until all such accrued interest has been paid, (v) fifth,
to the payment of the unpaid principal amount of such Lender’s Base Rate Loans,
and (vi) sixth, to the payment of the unpaid principal amount of such Lender’s
Eurodollar Rate Loans.

Section 2.08.   Use of Proceeds.  The proceeds of the Loans made or the Letters
of Credit issued by the Lenders may be used for acquisitions, repurchases of
capital stock of the Borrower, the funding of dividends payable to shareholders
of the Borrower and for general corporate purposes of the Borrower.

Section 2.09.   Special Provisions Governing Eurodollar Rate Loans. 
Notwithstanding any other provisions of this Agreement, the following provisions
shall govern with respect to Eurodollar Rate Loans as to the matters covered:

(a)      Determination of Interest Rate.  As soon as practicable on an Interest
Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent





25



 

 

manifest error, be final, conclusive and binding upon all parties) the interest
rate which shall apply to the Eurodollar Rate Loans for which an interest rate
is then being determined for the applicable Interest Period and shall promptly
give notice thereof (in writing) to the Borrower and to each Lender.

(b)      Substituted Rate of Borrowing. (i) In the event that on any Interest
Rate Determination Date any Lender (including the Administrative Agent) shall
have determined (which determination shall be final and conclusive and binding
upon all parties but, with respect to the following clauses (x) and (y)(B),
shall be made only after consultation with the Borrower and the Administrative
Agent) that:

(x)  by reason of any changes arising after the date of this Agreement affecting
the Eurodollar market or affecting the position of that Lender in such market,
adequate and fair means do not exist for ascertaining the applicable interest
rate by reference to the Adjusted LIBO Rate with respect to the Eurodollar Rate
Loans as to which an interest rate determination is then being made; or

(y)  by reason of (A) any change (including any changes proposed or published
prior to the date hereof) after the date hereof in any applicable law or any
governmental rule, regulation or order (or any interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation or order (including any thereof proposed or published, prior to the
date hereof)) or (B) other circumstances affecting that Lender or the Eurodollar
market or the position of that Lender in such market (such as, for example, but
not limited to, official reserve requirements required by Regulation D), the
Adjusted LIBO Rate shall not represent the effective pricing to that Lender for
deposits in the applicable currency of comparable amounts for the relevant
period;

then, and in any such event, that Lender shall be an Affected Lender and it
shall promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice to the Borrower and the Administrative Agent (which
notice the Administrative Agent shall promptly transmit to each other Lender) of
such determination.  Thereafter, the Borrower shall pay to the Affected Lender
with respect to such Eurodollar Rate Loans, upon written demand therefor, but
only if such demand is made within 30 days of the end of the Interest Period for
such Interest Rate Determination Date, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as the Affected Lender in its sole discretion shall reasonably
determine) as shall be required to cause the Affected Lender to receive interest
with respect to such Affected Lender’s Eurodollar Rate Loans for the Interest
Period following that Interest Rate Determination Date (such Interest Period
being an “Affected Interest Period”) at a rate per annum equal to the Eurodollar
Margin in excess of the effective pricing to the Affected Lender for deposits in
Dollars to make or maintain Eurodollar Rate Loans.  A certificate as to
additional amounts owed the Affected Lender, showing in reasonable detail the
basis for the calculation thereof, submitted in good faith to the Borrower and
the Administrative Agent by the Affected Lender shall, absent manifest error, be
final, conclusive and binding for all purposes.

(ii)      If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (x) the
circumstances set forth in clause (b)(i)(x) above





26



 

 

have arisen and such circumstances are unlikely to be temporary or (y) the
circumstances set forth in clause (b)(i)(x) have not arisen but either (A) the
supervisor for the administrator of the Eurodollar Screen Rate has made a public
statement that the administrator of the Eurodollar Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
Eurodollar Screen Rate), (B) the administrator of the Eurodollar Screen Rate has
made a public statement identifying a specific date after which the Eurodollar
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
Eurodollar Screen Rate), (C) the supervisor for the administrator of the
Eurodollar Screen Rate has made a public statement identifying a specific date
after which the Eurodollar Screen Rate will permanently or indefinitely cease to
be published or (D) the supervisor for the administrator of the Eurodollar
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Screen Rate may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Eurodollar Margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 9.05, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date a copy of such amendment is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (ii) (but, in the case of the circumstances
described in clause (y)(A), clause (y)(B) or clause (y)(C) of the first sentence
of this ‎Section 2.09(b)(ii), only to the extent the Eurodollar Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (1) any Notice of Conversion/Continuation that requests the conversion
of any Base Rate Loan to, or continuation of any Eurodollar Rate Loan as, a
Eurodollar Rate Loan shall be ineffective and (2) if any Notice of Borrowing
requests a Eurodollar Rate Loan, such Borrowing shall be made as a Base Rate
Loan.

(c)      Required Termination and Prepayment.  In the event that on any date any
Lender shall have reasonably determined (which determination shall be final and
conclusive and binding upon all parties) that the making or continuation of its
Eurodollar Rate Loans (i) has become unlawful by, or would be inconsistent with,
compliance by that Lender in good faith with any law, governmental rule,
regulation or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), or (ii) has become impracticable
as a result of a contingency occurring after the date of this Agreement which
materially and adversely affects the Eurodollar market, then, and in any such
event, that Lender shall be an Affected Lender and it shall promptly give notice
to the Borrower and the Administrative Agent (which notice the Administrative
Agent shall promptly transmit to each Lender) of that determination.  Subject to
the prior withdrawal of a Notice of Borrowing or prepayment of the Eurodollar
Rate Loans of the Affected Lender as contemplated by the following ‎Section
2.09(d) hereof, the





27



 

 

obligation of the Affected Lender to make Eurodollar Rate Loans during any such
period shall be terminated at the earlier of the termination of the Interest
Period then in effect or when required by law and the Borrower shall no later
than the termination of the Interest Period in effect at the time any such
determination pursuant to this ‎Section 2.09(c) is made or earlier, when
required by law, repay Eurodollar Rate Loans of the Affected Lender together
with all interest accrued thereon.

(d)      Options of the Borrower.  In lieu of paying an Affected Lender such
additional moneys as are required by ‎Section 2.09(b)(i), ‎2.09(h) or ‎2.10
hereof or the prepayment of an Affected Lender required by ‎Section 2.09(c),
hereof but in no event in derogation of ‎Section 2.09(e) hereof, the Borrower
may exercise any one of the following options:

(i)      If the determination by an Affected Lender relates only to Eurodollar
Rate Loans then being requested by the Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Borrower may by giving
written notice to the Administrative Agent (who shall promptly give similar
notice to each Lender) no later than the date immediately prior to the date on
which such Eurodollar Rate Loans are to be made, continued or converted withdraw
as to the Affected Lender that Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be; or

(ii)      Upon written notice to the Administrative Agent and each Lender, the
Borrower may terminate the obligations of the Lenders to make Loans as, and to
convert Loans into, Eurodollar Rate Loans and in such event, the Borrower shall,
prior to the time any payment pursuant to ‎Section 2.09(c) hereof is required to
be made or, if the provisions of ‎Section 2.09(d) hereof are applicable, at the
end of the then current  Interest Period, convert all of such Eurodollar Rate
Loans into Base Rate Loans; or

(iii)     The Borrower may give written notice to the Affected Lender and the
Administrative Agent (who shall promptly give similar notice to each Lender) and
require the Affected Lender to make the Eurodollar Rate Loan then being
requested as a Base Rate Loan or to continue to maintain its outstanding Base
Rate Loan then the subject of a Notice of Conversion/Continuation as a Base Rate
Loan or to convert its Eurodollar Rate Loan then outstanding that is so affected
into a Base Rate Loan at the end of the then current Interest Period (or at such
earlier time as prepayment is otherwise required to be made pursuant to ‎Section
2.09(c) hereof), that notice to pertain only to the Loans of the Affected Lender
and to have no effect on the obligations of the other Lenders to make or
maintain Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar
Rate Loans; or

(iv)     At its sole expense and effort, upon notice to such Affected Lender and
the Administrative Agent, require such Affected Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.15), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.09(h) or 2.14) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment).





28



 

 

(e)       Compensation.  The Borrower shall compensate each Lender, upon written
request by that Lender (which request shall set forth in reasonable detail the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including, without limitation, any interest paid by that Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss (other than loss of margins) sustained by that Lender in connection
with the re-employment of such funds), which that Lender may sustain with
respect to its Eurodollar Rate Loans if for any reason (other than a default or
error by that Lender) (i) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) any repayment or conversion of any of such
Lender’s Eurodollar Rate Loans occurs on a date which is not the last day of the
Interest Period applicable to that Eurodollar Rate Loan, (iii) any repayment of
any such Lender’s Eurodollar Rate Loans is not made on any date specified in a
notice of repayment given by the Borrower, or (iv) as a consequence of any other
failure by the Borrower to repay such Lender’s Eurodollar Rate Loans when
required by the terms of this Agreement.

(f)       Affected Lender’s Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after it becomes aware of the occurrence of an event or
the existence of a condition that would cause it to be an Affected Lender under
‎Section 2.09(b)(i) or ‎2.09(c) hereof, it will, to the extent not inconsistent
with such Lender’s internal policies, use reasonable efforts to make, fund or
maintain the affected Loans of such Lender through another Applicable Lending
Office if as a result thereof the additional moneys which would otherwise be
required to be paid in respect of such Loans pursuant to ‎Section 2.09(b)(i)
hereof would be materially reduced or the illegality or other adverse
circumstances which would otherwise require prepayment of such Loans pursuant to
‎Section 2.09(c) hereof would cease to exist and if, as determined by such
Lender, in its sole discretion, the making, funding or maintaining of such Loans
through such other Applicable Lending Office would not otherwise materially
adversely affect such Loans or such Lender.  The Borrower hereby agrees to pay
all reasonable expenses incurred by any Lender in utilizing another Applicable
Lending Office pursuant to this ‎Section 2.09(f).

(g)      Booking of Loans.  Each Loan shall be booked by the Lender making such
Loan at, to, or for the account of, its Applicable Lending Office for such Loan.

(h)      Increased Costs.  Except as provided in ‎Section 2.09(b) or with
respect to Taxes or Domestic Taxes imposed on or with respect to any payment
made by the Borrower under this Agreement or any Note, which shall be governed
by ‎Section 2.14, if, by reason of (x) after the date hereof, the introduction
of or any change (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation of any law or
regulation (whether or not proposed or published prior to the date hereof), or
(y) the compliance with any guideline or request from any central bank or other
Governmental Authority or quasi-governmental authority exercising control over
banks or financial institutions generally (whether or not having the force of
law):

(i)      any Lender (or its Applicable Lending Office) shall be subject to any
tax, duty or other charge with respect to its Eurodollar Rate Loans or Letters
of Credit or its obligation to make Eurodollar Rate Loans or its obligations
hereunder in respect of Letters of Credit or its deposits, reserves, other
liabilities or capital attributable thereto; or





29



 

 

(ii)      any reserve (including, without limitation, any imposed by the Board),
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit (including
letters of credit and participations therein) extended by, any Lender’s
Applicable Lending Office shall be imposed or deemed applicable or any other
condition affecting its Eurodollar Rate Loans or Letters of Credit or its
obligation to make Eurodollar Rate Loans or its obligations hereunder in respect
of Letters of Credit shall be imposed on any Lender or its Applicable Lending
Office or the interbank Eurodollar market;

and as a result thereof there shall be any increase in the cost to that Lender
of agreeing to make or making, funding or maintaining, continuing or converting
to Eurodollar Rate Loans or of issuing or participating in any Letters of Credit
(except to the extent such Lender is entitled to compensation therefor during
the relevant Interest Period pursuant to ‎Section 2.07(e)), or there shall be a
reduction in the amount received or receivable by that Lender or its Applicable
Lending Office or such Issuing Lender, then the Borrower shall from time to
time, upon written notice from and demand by that Lender or Issuing Lender
(which shall be promptly furnished upon the Lenders being made subject thereto)
(with a copy of such notice and demand to the Administrative Agent), pay to the
Administrative Agent for the account of that Lender or Issuing Lender, within
five Business Days after the date specified in such notice and demand,
additional amounts sufficient to indemnify that Lender or Issuing Lender against
such increased cost.  A certificate as to the basis for and calculation of the
amount of such increased cost, submitted to the Borrower and the Administrative
Agent by that Lender or Issuing Lender, shall, absent manifest error, be final,
conclusive and binding for all purposes.

(i)      Certain Requirements.  Notwithstanding anything herein to the contrary,
for purposes of this Agreement, (x) the Dodd Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (y) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted after the date
hereof, regardless of the date enacted or adopted.

(j)      Assumption Concerning Funding of Eurodollar Rate Loans.  Calculation of
all amounts payable to a Lender under this ‎Section 2.09 in respect of a
Eurodollar Rate Loan shall be made as though that Lender had actually funded its
Eurodollar Rate Loan through the purchase of a Eurodollar deposit, bearing
interest at the Adjusted LIBO Rate applicable to such Eurodollar Rate Loan in an
amount equal to the amount of the Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit, from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided,  however, that each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumption shall be utilized only for the calculations of amounts
payable under this ‎Section 2.09.

(k)      Eurodollar Rate Loans After Default.  After the occurrence of and
during the continuance of a Potential Event of Default or an Event of Default,
the Administrative Agent may, upon the request of the Required Lenders, prohibit
Loans from being requested as, converted into or continued as Eurodollar Rate
Loans.



30



 

 

Section 2.10.   Capital Requirements.  If while any portion of the Total
Commitment is in effect or any Loans are outstanding, any Lender determines that
the adoption of any law, treaty, rule, regulation, guideline or order regarding
capital or liquidity adequacy or capital or liquidity maintenance or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender, with any
request or directive regarding capital or liquidity adequacy or capital or
liquidity maintenance (whether or not having the force of law and whether or not
the failure to comply therewith would be unlawful) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
increasing the amount of capital or liquidity required to be maintained by such
Lender or by any corporation controlling such Lender (including, without
limitation, with respect to any Lender’s Commitment), then the Borrower shall
from time to time, within 15 days of written notice and demand from such Lender
(with a copy to the Administrative Agent), pay to the Administrative Agent, for
the account of such Lender, additional amounts sufficient to compensate such
Lender for the cost of such additional required capital or liquidity, to the
extent such Lender determines such increase to be attributable to the existence,
issuance or maintenance of such Loans, Letters of Credit, or obligations for the
account of the Borrower.  A certificate showing in reasonable detail the
computations made in arriving at such cost, submitted to the Borrower and the
Administrative Agent by such Lender shall, absent manifest error, be final,
conclusive and binding for all purposes.

Section 2.11.   Intentionally Omitted.

Section 2.12.   Letters of Credit.  (a) Existing Letters of Credit.  On the
Effective Date, each Issuing Lender that has issued an Existing Letter of Credit
shall be deemed, without further action by any party hereto, to have sold to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased from the Issuing Lender, a participation in such
Existing Letter of Credit and the related Letter of Credit Liabilities to the
extent of its Applicable Percentage.  On and after the Effective Date, each
Existing Letter of Credit shall constitute a Letter of Credit for all purposes
hereof.  An Existing Letter of Credit may contain a statement to the effect that
such Existing Letter of Credit is issued for the account of a Subsidiary of the
Borrower; provided,  however, that notwithstanding such statement, the Borrower
shall be the actual account party for all purposes of this Credit Agreement for
such Existing Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Existing
Letter of Credit.  The Existing Letters of Credit include certain Letters of
Credit denominated in certain currencies other than Dollars.  Notwithstanding
the limitation in ‎Section 2.12(b) that Letters of Credit issued pursuant to
this Agreement shall be denominated solely in Dollars, such Existing Letters of
Credit (and renewals and extensions thereof) may be maintained in the respective
currencies in which they are currently denominated pursuant to procedures
mutually satisfactory to the Borrower, the Issuing Lender and the Administrative
Agent pursuant to which the Dollar equivalent thereof shall be determined from
time to time and such Dollar equivalent shall be utilized for purposes of
determining the rights and obligations of the Lenders hereunder with respect to
such Existing Letters of Credit; provided that (i) in no event shall any Lender
be required to make payment hereunder in any currency other than Dollars, (ii)
in no event shall any change in the Dollar equivalent of any such Existing
Letter of Credit cause the Total Outstanding Amount to exceed the Total
Commitment and (iii) the foregoing shall not affect the obligation of the
Borrower to



31



 

 

reimburse the Issuing Lender for any drawing under any such Existing Letter of
Credit in the currency in which such drawing was made.

(b)      Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof, each Issuing Lender agrees to issue Letters of Credit
denominated in Dollars from time to time before the Termination Date upon the
request of the Borrower; provided that, (i) immediately after each Letter of
Credit is issued (A) the Total Outstanding Amount shall not exceed the Total
Commitment, (B) the aggregate amount of the Letter of Credit Liabilities shall
not exceed $100,000,000, (C) the stated amount of all outstanding Letters of
Credit issued by an Issuing Lender shall not exceed such Issuing Lender’s Letter
of Credit Commitment and (D) no Letter of Credit is for the benefit, directly or
indirectly, of any Governmental Authority other than any Governmental Authority
of the United States, or any state or other political subdivision thereof;
provided that in any case no Letter of Credit may be used in connection with a
military transaction.  Upon the date of issuance by an Issuing Lender of a
Letter of Credit, the Issuing Lender shall be deemed, without further action by
any party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Lender, a participation in such Letter of Credit and the related Letter of
Credit Liabilities to the extent of its Applicable Percentage.

(c)      Method for Issuance; Terms; Extensions.

(i)      The Borrower shall give the Issuing Lender notice (with a copy to the
Administrative Agent) at least three Business Days (or such shorter notice as
may be acceptable to the Issuing Lender in its discretion) prior to the
requested issuance of a Letter of Credit (or, in the case of renewal or
extension, prior to the Issuing Lender’s deadline for notice of nonextension)
specifying the date such Letter of Credit is to be issued, and describing the
terms of such Letter of Credit and the nature of the transactions to be
supported thereby (such notice, including any such notice given in connection
with the extension of a Letter of Credit, a “Notice of Issuance”).  Upon receipt
of a Notice of Issuance, the Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender of the contents thereof and of the amount of such Lender’s participation
in such Letter of Credit.  If requested by the Issuing Lender, the Borrower
shall submit a letter of credit application on the Issuing Lender’s standard
form in connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(ii)      The obligation of the Issuing Lender to issue each Letter of Credit
shall, in addition to the conditions precedent set forth in ‎Section 3.02 be
subject to the conditions precedent that such Letter of Credit shall be in such
form and contain such terms as shall be reasonably satisfactory to the Issuing
Lender and that the Borrower shall have executed and delivered such other
customary instruments and agreements relating to such Letter of Credit as the
Issuing Lender shall have reasonably requested; provided,  however, that any
Issuing Lender may decline to issue any Letter of Credit (other than any
Existing Letter of Credit and renewals or extensions thereof) at such Issuing
Lender’s





32



 

 

sole discretion (including, without limitation, if such Issuing Lender’s
internal policies do not permit the issuance of a letter of credit for the
purposes for which such Letter of Credit is being requested).  The Borrower
shall also pay to the Issuing Lender for its own account issuance, drawing,
amendment, settlement and extension charges, if any, in the amounts and at the
times as agreed between the Borrower and the Issuing Lender.  Subject to the
terms and conditions of this Agreement, each Lead Arranger shall act as an
Issuing Lender on a pro rata basis based on its aggregate Commitment if no other
Lender desires to act in such capacity with respect to a Notice of Issuance.

(iii)      The extension or renewal of any Letter of Credit shall be deemed to
be an issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension.  Each Letter of Credit
shall expire at or before the close of business on the date that is one year
after such Letter of Credit is issued (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that (A)
a Letter of Credit may contain a provision pursuant to which it is deemed to be
extended on an annual basis unless notice of termination is given by the Issuing
Lender and (B) in no event will a Letter of Credit expire (including pursuant to
a renewal or extension thereof) on a date later than the fifth Business Day
prior to the Termination Date.

(d)      Payments; Reimbursement Obligations.

(i)      Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall, within the
time period stipulated by the terms and conditions of such Letter of Credit,
examine the documents delivered with such notice of drawing and following such
examination, such Issuing Lender shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid as a result of such demand or drawing and the date such
payment is to be made by the Issuing Lender (the “Payment Date”).  The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing
Lender for any amounts paid by the Issuing Lender upon any drawing under any
Letter of Credit, without presentment, demand, protest or other formalities of
any kind, which reimbursement may be made through the borrowing of a Base Rate
Loan as set forth in ‎Section 2.12(d)(ii).  Such reimbursement shall be due on
the Payment Date; provided that no such payment shall be due from the Borrower
any earlier than the date of receipt by it of notice of its obligation to make
such payment (or, if such notice is received by the Borrower after 10:00 a.m.
(New York City time) on any date, on the next succeeding Business Day); and
provided further that if and to the extent any such reimbursement is not made by
the Borrower in accordance with this clause ‎(i) or clause ‎(ii) below on the
Payment Date, then (irrespective of when notice thereof is received by the
Borrower), such reimbursement obligation shall bear interest, payable on demand,
for each day from and including the Payment Date to but not including the date
such reimbursement obligation is paid in full at a rate per annum equal to the
rate applicable to Base Rate Loans for such day.





33



 

 

(ii)      If the Commitments remain in effect on the Payment Date, all such
amounts paid by the Issuing Lender and remaining unpaid by the Borrower after
the date and time required by ‎Section 2.12(d)(i) (a “Reimbursement Obligation”)
shall, if and to the extent that the amount of such Reimbursement Obligation
would be permitted as a Borrowing of Loans pursuant to ‎Section 3.02, and unless
the Borrower otherwise instructs the Administrative Agent by not less than one
Business Day’s prior notice, convert automatically to Base Rate Loans on the
date such Reimbursement Obligation arises.  The Administrative Agent shall, on
behalf of the Borrower (which hereby irrevocably directs the Administrative
Agent so to act on its behalf), give notice no later than 12:00 noon (New York
City time) on such date requesting each Lender to make, and each Lender hereby
agrees to make, a Base Rate Loan, in an amount equal to such Lender’s Applicable
Percentage of the Reimbursement Obligation with respect to which such notice
relates.  Each Lender shall make such Loan available to the Administrative Agent
at its address referred to in Section 9.07 in immediately available funds, not
later than 2:00 p.m. (New York City time), on the date specified in such
notice.  The Administrative Agent shall promptly pay the proceeds of such Loans
to the Issuing Lender, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

(iii)      To the extent the Reimbursement Obligation is not refunded by a
Lender pursuant to clause (ii) above, such Lender will pay to the Administrative
Agent, for the account of the Issuing Lender, immediately upon the Issuing
Lender’s demand at any time during the period commencing after such
Reimbursement Obligation arises until reimbursement therefor in full by the
Borrower, an amount equal to such Lender’s Applicable Percentage of such
Reimbursement Obligation, together with interest on such amount for each day
from the date of the Issuing Lender’s demand for such payment (or, if such
demand is made after 1:00 p.m. (New York City time) on such date, from the next
succeeding Business Day) to the date of payment by such Lender of such amount at
a rate of interest per annum equal to the Federal Funds Rate for the first three
Business Days after the date of such demand and thereafter at a rate per annum
equal to the Base Rate for each additional day.  The Issuing Lender will pay to
each Lender ratably all amounts received from the Borrower for application in
payment of its Reimbursement Obligations in respect of any Letter of Credit, but
only to the extent such Lender has made payment to the Issuing Lender in respect
of such Letter of Credit pursuant hereto; provided that in the event such
payment received by the Issuing Lender is required to be returned, such Lender
will return to the Issuing Lender any portion thereof previously distributed to
it by the Issuing Lender.

(e)      Obligations Absolute.  The obligations of the Borrower and each Lender
under subsection (d) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

(i)      any lack of validity or enforceability of this Agreement or any Letter
of Credit or any document related hereto or thereto;





34



 

 

(ii)      any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto, provided by any party affected thereby;

(iii)      the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv)      the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(v)      any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(vi)      payment under a Letter of Credit against presentation to the Issuing
Lender of documents that do not comply with the terms of such Letter of Credit;

(vii)     any termination of the Commitments prior to, on or after the Payment
Date for any Letter of Credit, whether at the scheduled termination thereof, by
operation of ‎Article 7 or otherwise; or

(viii)    any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (viii), constitute a legal or equitable discharge of or defense
to the Borrower’s or the Lender’s obligations hereunder;

provided, that this ‎Section 2.12(e) shall not limit the rights of the Borrower
or any Lender under ‎Section 2.12(f)(ii).

(f)      Indemnification; Expenses.

(i)      The Borrower hereby indemnifies and holds harmless each Lender and the
Administrative Agent and the officers, directors, employees, agents and advisors
and affiliates of each of them from and against any and all claims, damages,
losses, liabilities, costs or expenses which it may reasonably incur in
connection with a Letter of Credit issued pursuant to this Section 2.12;
provided that the Borrower shall not be required to indemnify any Lender, or the
Administrative Agent, for any claims, damages, losses, liabilities, costs or
expenses, to the extent found by a court of competent jurisdiction to have been
caused by the gross negligence or willful misconduct of such Person.

(ii)      Neither any Lender nor the Administrative Agent nor any of their
officers or directors or employees or agents shall be liable or responsible, by
reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay





35



 

 

under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (e) above; provided that, notwithstanding
‎Section 2.12(e), the Borrower shall have a claim for direct (but not
consequential, special, indirect or punitive) damage suffered by it, to the
extent finally determined by a court of competent jurisdiction to have been
caused by (x) the Issuing Lender’s gross negligence or willful misconduct in
determining whether documents presented under any Letter of Credit complied with
the terms of such Letter of Credit or (y) the Issuing Lender’s failure to pay
under any Letter of Credit after the presentation to it of documents strictly
complying with the terms and conditions of the Letter of Credit; provided
further that each Lender shall have a claim for direct (but not consequential,
special, indirect or punitive) damage suffered by it, to the extent finally
determined by a court of competent jurisdiction to have been caused by the
Issuing Lender’s gross negligence or willful misconduct in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit.  The parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(iii)      Nothing in this subsection (f) is intended to limit the obligations
of the Borrower under any other provision of this Agreement.  To the extent the
Borrower does not indemnify an Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.

(g)      Stop Issuance Notice.  If the Required Lenders reasonably determine at
any time that the conditions set forth in ‎Section 3.02 would not be satisfied
in respect of a Borrowing at such time, then the Required Lenders may request
that the Administrative Agent issue a “Stop Issuance Notice”, and the
Administrative Agent shall issue such notice to each Issuing Lender.  Such Stop
Issuance Notice shall be withdrawn upon a determination by the Required Lenders
that the circumstances giving rise thereto no longer exist.  No Letter of Credit
shall be issued while a Stop Issuance Notice is in effect. The Required Lenders
may request issuance of a Stop Issuance Notice only if there is a reasonable
basis therefor, and shall consider reasonably and in good faith a request from
the Borrower for withdrawal of the same on the basis that the conditions in
‎Section 3.02 are satisfied; provided that the Administrative Agent and the
Issuing Lenders may and shall conclusively rely upon any Stop Issuance Notice
while it remains in effect.

(h)      Other Documentation.  If the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to or entered
into by the Issuing Lender relating to any Letter of Credit are not consistent
with the terms and conditions of this Agreement, the terms and conditions of
this Agreement shall control; provided that, to the extent the Issuing Lender so
agrees in such other documentation, its liabilities and responsibilities in
connection with a Letter of Credit may be governed thereby rather than by
subsection (f)(ii), but such agreement by the Issuing Lender may not directly or
indirectly alter the rights and obligations of any other Lender under this
Agreement.





36



 

 

(i)      Applicability of ISP and UCP.  If so expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Letter of Credit.

(j)      Resignation as Issuing Lender.  Notwithstanding anything to the
contrary contained herein, any Issuing Lender may, upon 10 days’ notice to the
Borrower and the Administrative Agent, resign as Issuing Lender.  If an Issuing
Lender resigns as Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Lender and all Letter of Credit Liabilities with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Reimbursement Obligations pursuant to ‎Section 2.12(d)).

Section 2.13.   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)      Fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to ‎Section 2.06(a).

(b)      If any Letter of Credit Liabilities exist at the time such Lender
becomes a Defaulting Lender then:

(i)      the Letter of Credit Liabilities of such Defaulting Lender shall be
automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of each
non-Defaulting Lender’s Loans plus its Letter of Credit Liabilities does not
exceed such non-Defaulting Lender’s Commitment;

(ii)      if the reallocation described in clause ‎(i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent or any Issuing Lender that has an outstanding
Letter of Credit (x) first, either (A) procure the reduction or termination of
the Defaulting Lender’s Letter of Credit Liabilities (after giving effect to any
partial reallocation pursuant to clause ‎(i) above) or (B) cash collateralize
for the benefit of the Issuing Lender(s) only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Liabilities (after
giving effect to any partial reallocation pursuant to clause ‎(i) above) for so
long as such Letter of Credit Liabilities are outstanding;

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Liabilities pursuant to clause ‎(ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to ‎Section 2.06(b) with respect to such Defaulting Lender’s Letter of
Credit Liabilities during the period and to the extent such Defaulting Lender’s
Letter of Credit Liabilities are cash collateralized;





37



 

 

(iv)      to the extent that the Letter of Credit Liabilities of the Defaulting
Lender are reallocated pursuant to clause ‎(i) above, then the letter of credit
fees payable to the Lenders pursuant to ‎Section 2.06(b) shall to the same
extent be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

(v)      if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is not reallocated, reduced, terminated nor cash collateralized
pursuant to clause ‎(i) or ‎(ii) above, then, without prejudice to any rights or
remedies of the Issuing Lender(s) or any other Lender hereunder, all letter of
credit fees payable under ‎Section 2.06(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities shall be payable to the Issuing Lender(s)
until and to the extent that such Letter of Credit Liabilities are reallocated,
reduced, terminated and/or cash collateralized;

provided that, subject to Section 9.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(c)      So long as such Lender is a Defaulting Lender, the Issuing Lenders
shall not be required to issue, amend, extend or increase any Letter of Credit,
unless the Defaulting Lender’s Letter of Credit Liabilities after giving effect
thereto will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or reduced, terminated and/or cash collateralized in accordance with
‎Section 2.13(b), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with ‎Section 2.13(b)(i) (and such Defaulting Lender shall not
participate therein).

(d)      In the event that the Administrative Agent, the Borrower and the
Issuing Lenders reasonably determine that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Letter of Credit Liabilities of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine is necessary in order for such Lender to hold such Loans
in accordance with its Applicable Percentage, and upon such purchase such Lender
shall cease to be a Defaulting Lender and any cash collateral posted for its
Letter of Credit Liabilities shall be released; provided that there shall be no
retroactive effect on fees which were not paid pursuant to ‎Section 2.13(a) or
which were reallocated pursuant to ‎Section 2.13(b)(iv) and ‎(v).

(e)      If any Lender shall fail to make any payment required to be made by it
pursuant to ‎Section 2.01,  ‎2.12 or ‎8.04, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender under this Agreement for the benefit of the Administrative Agent or
any Issuing Lender to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses ‎(i) and ‎(ii) above, in any order as determined by the
Administrative Agent in its discretion.





38



 

 

Section 2.14.   Taxes.

(a)      Any and all payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, (i) in the case of each Lender and
the Administrative Agent, taxes imposed on or measured by its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof, (ii) in the case of each Lender, taxes imposed on
or measured by its income, and franchise or similar taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, and (iii) taxes resulting from FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as its “Taxes”, and all such excluded
taxes being hereinafter referred to as its “Domestic Taxes”).  If the Borrower
or the Administrative Agent (the “Withholding Agent”) shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this ‎Section 2.14) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Withholding Agent shall make such deductions,
(iii) such Withholding Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
if the Withholding Agent is the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.07, the original
or a certified copy of a receipt evidencing payment thereof.

(b)      In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).

(c)      The Borrower agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this ‎Section 2.14) paid or payable by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto;
provided, the Borrower shall not be obligated to indemnify any party hereunder
pursuant to this Section for penalties, interest or similar liabilities arising
therefrom or with respect thereto to the extent such penalties, interest or
similar liabilities are attributable to the gross negligence or willful
misconduct by such party.  In addition, the Borrower agrees to indemnify the
Administrative Agent and each Lender for all Domestic Taxes and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, in each case to the extent that such Domestic Taxes result from any
payment or indemnification pursuant to this Section for (i) Taxes or Other Taxes
imposed by any jurisdiction other than the United States or (ii) Domestic Taxes
of the Administrative Agent or such Lender, as the case may be.  This
indemnification shall be made within 15 days from the date such Lender or the
Administrative Agent (as the case may be) makes demand therefor.





39



 

 

(d)      Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Note shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections ‎2.14(e), ‎(f),  ‎(g) and ‎(h) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (and the Borrower has not elected to reimburse such cost or expense) or
would materially prejudice the legal or commercial position of such Lender.

(e)      Without limiting the foregoing, at the times indicated herein, each
Lender organized under the laws of a jurisdiction outside the United States
shall provide the Borrower and the Administrative Agent with Internal Revenue
Service form W-8BEN-E, W-8BEN, W-8IMY (accompanied by a form W-8ECI, W-8BEN-E,
W-8BEN, W-9 and other certification documents from each beneficial owner, as
applicable) or W-8ECI (in each case accompanied by any statements which may be
required under applicable Treasury regulations), as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to receive payments under this Agreement (i) without
deduction or withholding of any United States federal income taxes or
(ii) subject to a reduced rate of United States federal withholding tax, unless,
in each case of clause ‎(i) and ‎(ii) of this ‎Section 2.14(e), an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or which would prevent the Lender
from duly completing and delivering any such form with respect to it and the
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of such taxes. Such
forms shall be provided (x) on or prior to the date of the Lender’s execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof, and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and (y) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by the Lender.  If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
United States withholding tax at such rate shall be considered excluded from
“Taxes” as defined in ‎Section 2.14(a) and shall not be subject to
indemnification pursuant to ‎Section 2.14(c), unless the assignor of such Lender
was entitled, at the time of such assignment, to receive additional amounts from
the Borrower with respect to such withholding taxes pursuant to ‎Section
2.14(a).  In addition, to the extent that for reasons other than a change of
treaty, law or regulation any Lender becomes subject to an increased rate of
United States interest withholding tax while it is a party to this Agreement,
United States withholding tax at such increased rate shall be considered
excluded from “Taxes” as defined in ‎Section 2.14(a).





40



 

 

(f)      Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

(g)      If a payment made to a Lender hereunder or under any Note would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this ‎Section 2.14(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

(h)      Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(i)      For any period with respect to which a Lender organized under the laws
of a jurisdiction outside the United States has failed to provide the Borrower
with the appropriate form in accordance with ‎Section 2.14(e) (unless such
failure is excused by the terms of ‎Section 2.14(e)), such Lender shall not be
entitled to indemnification under ‎Section 2.14(a) or 2.14(c) with respect to
Taxes imposed by the United States; provided,  however, that should a Lender,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

(j)      Each Lender shall severally indemnify the Administrative Agent for any
Taxes and Domestic Taxes (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and Domestic Taxes
and without limiting the obligation, if any, of the Borrower to do so), in each
case attributable to such Lender that are paid or payable by the Administrative
Agent in connection with this Agreement or any Note, and any reasonable expenses
arising therefrom or with respect thereto.  This indemnification shall be made
within 15 days from the date the Administrative Agent makes demand therefor.

(k)      Each party’s obligations under this ‎Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement or any Note.





41



 

 

(l)      If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses with respect to such refund of the Administrative Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

Section 2.15.   Optional Increase in Commitments.  Following the Effective Date,
the Borrower may, if it so elects, increase the aggregate amount of the
Commitments, either by designating a financial institution not theretofore a
Lender (an “Additional Lender”) to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent and
each Issuing Lender, which consents will not be unreasonably withheld or
delayed), or by agreeing with an existing Lender (an “Increasing Lender”) that
such Lender’s Commitment shall be increased.  Upon execution and delivery by the
Borrower and such Increasing Lender or Additional Lender of an instrument in
form reasonably satisfactory to the Administrative Agent, together with such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increased Commitments and such opinions of internal counsel for
the Borrower with respect to the increased Commitments as the Administrative
Agent may request, such existing Lender shall have a Commitment as therein set
forth or such other financial institution shall become a Lender with a
Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder; provided, that:

(i)         the Borrower shall provide a written notice of such increase at
least 15 Business Days prior to the Increase Effective Date (as defined below)
to the Administrative Agent, who shall promptly notify the Lenders thereafter;

(ii)        the conditions set forth in ‎Section 3.02(b) shall be satisfied both
on and as of the date of such notice and on and as of the effective date of any
increase in Commitments pursuant to this Section 2.15 (the “Increase Effective
Date”);

(iii)      any such increase shall be in an amount of at least $20,000,000 and,
if such increase is greater than $20,000,000, in integral multiples of
$1,000,000 in excess of such amount; and

(iv)      immediately after such increase is made, the aggregate amount of the
Commitments shall not exceed $1,300,000,000.





42



 

 

On the Increase Effective Date, in the event that there are outstanding Loans,
(i) each Additional Lender shall pay to the Administrative Agent an amount equal
to its pro rata Share of the aggregate outstanding Loans (and funded
participations, if any, in Letters of Credit) and (ii) each Increasing Lender
shall pay to the Administrative Agent an amount equal to the increase in its pro
rata Share of the aggregate outstanding Loans (and funded participations as
above), in each case such payments shall be for the account of each other
Lender.   Upon receipt of such amount by the Administrative Agent, (A) each
other Lender shall be deemed to have ratably assigned that portion of its
outstanding Loans that is being reduced to the Additional Lenders and the
Increasing Lenders in accordance with such Lender’s new Commitment or the
increased portion thereof as applicable, (B) the Administrative Agent shall
promptly distribute to each other Lender its ratable share of the amounts
received by the Administrative Agent pursuant to this paragraph and (C) the
participations of the Lenders in outstanding Letters of Credit shall be
determined in accordance with their Commitments after giving effect to such
increase.  For the avoidance of doubt, no existing Lender shall have any
obligation to participate in such increase except in its absolute and sole
discretion.

ARTICLE 3

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.01.   Conditions to Initial Loans and Letters of Credit.  The
effectiveness of this Agreement is subject to satisfaction of each of the
following conditions:

(a)      On or before the Effective Date, the Borrower shall have delivered to
the Lenders (or to the Administrative Agent with sufficient copies, originally
executed where appropriate, for each Lender) each, unless otherwise noted, dated
the Effective Date:

(i)      Certified copies of its Certificate of Incorporation, together with a
good standing certificate from the Secretary of State of the jurisdiction of its
incorporation, each to be dated a recent date prior to the Effective Date;

(ii)      Copies of its Bylaws, certified as of the Effective Date by its
corporate secretary or an assistant secretary;

(iii)     Resolutions of its board of directors, directly or indirectly,
approving and authorizing the execution, delivery and performance of this
Agreement and any other documents, instruments and certificates required to be
executed by the Borrower in connection herewith and, directly or indirectly,
approving and authorizing the incurrence of the Loans and the issuances of the
Letters of Credit, each certified as of the Effective Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

(iv)     Signature and incumbency certificates with respect to the Persons
executing this Agreement;

(v)      Executed copies of this Agreement; and





43



 

 

(vi)      Such other documents as the Administrative Agent may reasonably
request.

(b)      The Borrower shall have paid all fees and other amounts due and payable
to the Agents and the Lenders on or before the Effective Date and for which
invoices have been received by the Borrower reasonably in advance of the
Effective Date.

(c)      The Administrative Agent shall have received an originally executed
copy of the favorable written opinions of E. Robert Lupone, Esq., Executive Vice
President and General Counsel of the Borrower and Jayne M. Donegan, Esq.,
Executive Counsel of the Borrower, each dated as of the Effective Date and
substantially in the form of Exhibits B and C annexed hereto; the Borrower
hereby expressly instructs such counsel to prepare such opinion and deliver it
to the Lenders for their benefit and such opinion shall contain a statement to
that effect.

(d)      The Administrative Agent shall have received an originally executed
copy of the favorable written opinion of Davis Polk & Wardwell LLP, special
counsel to the Agents, dated as of the Effective Date, substantially in the form
of Exhibit D annexed hereto.

(e)      All outstanding principal amounts (if any), accrued interest and
accrued fees under the Credit Agreement, dated as of September 30, 2016, as
amended from time to time (the “2016 Credit Agreement”), among the Borrower, the
lenders listed therein and JPMorgan Chase, as administrative agent, shall have
been paid in full.

(f)      To the extent such documentation and information has been requested by
the Lenders, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

The Administrative Agent shall promptly notify the Borrower, the Lenders and the
Administrative Agent of the satisfaction of the conditions set forth in this
‎Section 3.01, and such notice shall be conclusive and binding on all parties
hereto.  The Lenders party hereto, comprising the “Required Lenders” under the
2016 Credit Agreement, and the Borrower agree that, upon the effectiveness of
this Agreement, all commitments under the 2016 Credit Agreement shall terminate
in their entirety, automatically and without any requirement of notice to any
party, all “Letters of Credit” issued thereunder and still outstanding (all of
which are Existing Letters of Credit) shall be Letters of Credit hereunder and
the obligations of the parties under the 2016 Credit Agreement shall terminate,
except as provided in Section 9.08(b) of the 2016 Credit Agreement.  Promptly
thereafter, the notes issued by the borrowers under the 2016 Credit Agreement
shall be returned by the lenders thereunder to the Borrower, marked “Cancelled”.

Section 3.02.   Conditions to All Loans and Letters of Credit.  (i) The
obligation of each Lender to make any Loans pursuant to a Notice of Borrowing is
subject to prior or concurrent satisfaction or waiver by the Required Lenders
and (ii) the obligation of an Issuing Lender to issue (or renew or extend the
term of) any Letter of Credit is subject to the satisfaction or waiver by the
Required Lenders, of the following further conditions precedent:





44



 

 

(a)      With respect to any such Loan or Letter of Credit, the Administrative
Agent shall have received, before the Funding Date thereof or date of issuance
(or renewal or extension) of such Letter of Credit, (i) an originally executed
Notice of Borrowing signed by any of the chief executive officer, the chief
financial officer, the treasurer or any assistant treasurer of the Borrower or
(ii) a Notice of Issuance as required by ‎Section 2.12(c) (the furnishing by the
Borrower of each such Notice of Borrowing or Notice of Issuance shall be deemed
to constitute a representation and warranty of the Borrower that each of the
conditions set forth in ‎Section 3.02(b) hereof will be satisfied on the related
Funding Date or date of issuance (or renewal or extension) of such Letter of
Credit);

(b)      As of the Funding Date of such Loan or date of issuance (or renewal or
extension) of such Letter of Credit:

(i)      With respect to such Loan or Letter of Credit, the representations and
warranties contained herein shall be true, correct and complete in all material
respects on and as of that Funding Date or date of issuance (or renewal or
extension) of such Letter of Credit to the same extent as though made on and as
of that date, except that the representations and warranties need not be true
and correct to the extent that changes in the facts and conditions on which such
representations and warranties are based are required or permitted under this
Agreement, except that the representations and warranties set forth in ‎Section
4.04 shall not apply (provided that if any such representation or warranty is
qualified by “materially”, “Material Adverse Effect” or a similar term, such
representation and warranty (as so qualified) shall be true and correct in all
respects);

(ii)      No event shall have occurred and be continuing or would result from
the consummation of the Loans or the issuance (or renewal or extension) of the
Letter of Credit on such Funding Date or date of issuance (or renewal or
extension) of such Letter of Credit and the use of the proceeds thereof which
would constitute (a) an Event of Default or (b) a Potential Event of Default;

(iii)     The Borrower shall have performed in all material respects all
agreements and satisfied in all material respects all conditions which this
Agreement provides shall be performed by it on or before such Funding Date or
date of issuance (or renewal or extension) of such Letter of Credit;

(iv)     No order, judgment or decree of any court, arbitrator or governmental
authority shall purport to enjoin or restrain that Lender from making that Loan
or issuing (or renewing or extending) that Letter of Credit; and

(v)      The making of the Loans or the issuance (or renewal or extension) of
the Letter of Credit requested on such Funding Date or date of issuance (or
renewal or extension) of such Letter of Credit shall not violate Regulation T,
Regulation U or Regulation X or any other regulation of the Board or the
Exchange Act.





45



 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue the Letters of Credit, the Borrower represents and warrants to
each Lender as of the Effective Date that the following statements are true,
correct and complete:

Section 4.01.   Organization, Powers and Good Standing.  (a) Organization and
Powers.  The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation.  The Borrower
has all requisite corporate power and authority (i) to own and operate its
properties and to carry on its business as now conducted and proposed to be
conducted, except where the lack of corporate power and authority would not have
a Material Adverse Effect and (ii) to enter into this Agreement and to carry out
the transactions contemplated hereby.

(b)      Good Standing.  The Borrower is in good standing wherever necessary to
carry on its present business and operations, except in jurisdictions in which
the failure to be in good standing would not have a Material Adverse Effect.

Section 4.02.   Authorization of Borrowing, Etc.  (a) Authorization of
Borrowing. The execution, delivery and performance of this Agreement, and the
borrowing of the Loans and the request for the issuance of each Letter of
Credit, have been duly authorized by all necessary corporate action by the
Borrower.

(b)      No Conflict.  The execution, delivery and performance by the Borrower
of this Agreement and any Notes and the borrowing of the Loans and the request
for the issuance of each Letter of Credit do not and will not (i) violate any
provision of law applicable to the Borrower or any of its Subsidiaries except to
the extent such violation would not reasonably be expected to result in a
Material Adverse Effect, (ii) violate the Certificate of Incorporation or Bylaws
of the Borrower or any of its Subsidiaries, (iii) violate any order, judgment or
decree of any court or other Governmental Authority binding on the Borrower or
any of its Subsidiaries, except to the extent such violation would not
reasonably be expected to result in a Material Adverse Effect, (iv) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Borrower or any of its
Subsidiaries, except to the extent such conflict, breach or default would not
reasonably be expected to result in a Material Adverse Effect, or (v) result in
or require the creation or imposition of any material Lien upon any of the
material properties or assets of the Borrower or any of its Subsidiaries or (vi)
require any approval of stockholders or any approval or consent of any Person
under any Contractual Obligation of the Borrower or any of its Subsidiaries
other than such approvals and consents which (x) have been or will be obtained
on or before the Effective Date or (y) the failure to obtain would not
reasonably be expected to result in a Material Adverse Effect.

(c)      Governmental Consents.  The execution, delivery and performance by the
Borrower of this Agreement and the issuance, delivery and performance by the
Borrower of any Notes will not require on the part of the Borrower any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority other than any such





46



 

 

registration, consent, approval, notice or other action which (i) has been duly
made, given or taken or (ii) the failure to make, obtain, give or take would not
reasonably be expected to result in a Material Adverse Effect.

(d)      Binding Obligation.  This Agreement is and any Notes to be issued when
executed and delivered and each Loan when made will be a legally valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.03.   Financial Condition.  The Borrower has delivered to the Lenders
(i) the audited consolidated financial statements of the Borrower and its
subsidiaries for the fiscal year ended December 29, 2018 and (ii) the unaudited
consolidated financial statements of the Borrower and its subsidiaries for the
six months ended June 29, 2019 (collectively, the “Financial Statements”).  All
such Financial Statements were prepared in accordance with generally accepted
accounting principles except for the preparation of footnote disclosures for the
unaudited statements.  All such Financial Statements fairly present the
consolidated financial position of the Borrower and its subsidiaries as at the
respective dates thereof and the consolidated statements of income and cash
flows of the Borrower and its subsidiaries for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from normal year-end adjustments.

Section 4.04.   No Material Adverse Change.  Since December 29, 2018, there has
been no change in the business, operations, properties, assets or financial
condition of the Borrower or any of its Subsidiaries, which has been, either in
any case or in the aggregate, materially adverse to the Borrower and its
Subsidiaries, taken as a whole.

Section 4.05.   Litigation.  Except as disclosed in the Borrower’s Annual Report
on Form 10-K for the fiscal year ended December 29, 2018 and in the Financial
Statements delivered to the Lenders pursuant to ‎Section 4.03 hereof, there is
no action, suit, proceeding, governmental investigation (including, without
limitation, any of the foregoing relating to laws, rules and regulations
relating to the protection of the environment, health and safety) of which the
Borrower has knowledge or arbitration (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) at law or in equity or before or by any
Governmental Authority, domestic or foreign, pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries which is
probable of being successful and which would have a Material Adverse Effect.

Section 4.06.   Payment of Taxes.  Except to the extent permitted by ‎Section
5.03, all taxes, assessments, fees and other governmental charges upon the
Borrower and each of its Subsidiaries and upon their respective properties,
assets, income and franchises which are material to the Borrower and its
Subsidiaries, taken as a whole, and were due and payable, have been paid.





47



 

 

Section 4.07.   Governmental Regulation.  (a) Neither the Borrower nor any of
its Subsidiaries is subject to any federal or state statute or regulation
limiting its ability to incur Indebtedness for money borrowed as contemplated by
this Agreement.

(b)      Neither the Borrower nor any of its Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.08.   Securities Activities.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

Section 4.09.   ERISA Compliance.  (a) The Borrower and its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Pension Plans and all Multiemployer Plans, except as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b)      No Termination Event has occurred or is reasonably expected to occur
with respect to any Pension Plan, as the case may be, which has resulted or
would reasonably be expected to result in any liability to the PBGC (or any
successor thereto) or to any other Person under Section 4062, 4063, or 4064 of
ERISA, except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c)      Neither the Borrower nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any withdrawal liability under Part E of Title IV of
ERISA to any Multiemployer Plan except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(d)      The sum of the amount of unfunded benefit liabilities under all Pension
Plans (excluding each Pension Plan with an amount of unfunded benefit
liabilities of zero or less) which are required by ERISA to be funded in the
current fiscal year could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(e)      Neither the Borrower nor any of its ERISA Affiliates has failed to
satisfy the minimum funding standard (whether or not waived) with respect to any
Pension Plan except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(f)      Neither the Borrower nor any of its ERISA Affiliates has or reasonably
expects to become subject to a lien in favor of any Pension Plan under Section
303(k) of ERISA except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

As used in this ‎Section 4.09, the term “amount of unfunded benefit liabilities”
has the meaning specified in Section 4001(a)(18) of ERISA, and the term “minimum
funding standard” has the meaning specified in Section 302 of ERISA and Section
412 of the Code.





48



 

 

Section 4.10.   Certain Fees.  No broker’s or finder’s fee or commission will be
payable by the Borrower with respect to the offer, issuance and sale of any Note
or the borrowing of any Loan or the execution, delivery and performance of this
Agreement.

Section 4.11.   Subsidiaries.  Each of the Borrower’s corporate Subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except to the extent the failure to
be in good standing or the failure to have such licenses, authorizations,
consents or approvals would not reasonably be expected to result in a Material
Adverse Effect.

Section 4.12.   Economic Sanctions and Anti-Corruption Matters.  The Borrower
has implemented and will maintain in effect and use reasonable efforts to
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
directors and officers, its Subsidiaries and their respective directors,
executive officers and, to the knowledge of the Borrower, its and their
respective employees, agents and Affiliates, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Borrower, any Subsidiary of the Borrower, or any director, officer or
employee of the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower, any agent or Affiliate of the Borrower or any of its Subsidiaries
(i) is currently the subject of any Sanctions or (ii) is located, organized or
residing in any Designated Jurisdiction.  Neither the Borrower nor any
Subsidiary of the Borrower will, directly or, to the knowledge of the Borrower
indirectly, use or lend, contribute, provide or otherwise make available the
proceeds of any Loan to any subsidiary, joint venture partner, or other Person,
(a) to fund payments to any officer or employee of a Governmental Authority, or
any Person controlled by a Governmental Authority, or any political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity on behalf of any of the foregoing, in violation
of applicable Anti-Corruption Laws, (b) to fund any activity or business in, of
or with, any Designated Jurisdiction or to fund any activity or business of or
with any Person located, organized or residing in any Designated Jurisdiction or
who, at the time of such funding, is the subject of any Sanctions to the extent
that any such activity or business, or the funding of any such activity or
business, would be prohibited for a Person required to comply with Sanctions.

Section 4.13.   EEA Financial Institution.  The Borrower is not an EEA Financial
Institution.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect or there is any Total Outstanding Amount, unless
Required Lenders shall otherwise give prior written consent, it shall perform
all covenants in this Article 5:

Section 5.01.   Financial Statements and Other Reports.  The Borrower will
maintain, and cause each of its subsidiaries to maintain, a system of accounting
established and





49



 

 

administered in accordance with sound business practices to permit preparation
of consolidated financial statements in conformity with GAAP in effect from time
to time.  The Borrower will deliver to the Lenders (except to the extent
otherwise expressly provided below in ‎Section 5.01(b)):

(a)       (i) as soon as practicable and in any event within 45 days after the
end of each fiscal quarter ending after the Effective Date in the Borrower’s
fiscal year the consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such period, and the related consolidated
statements of income and cash flows of the Borrower and its consolidated
subsidiaries in each case certified by the chief financial officer or controller
of the Borrower that they fairly present the financial condition of the Borrower
and its consolidated subsidiaries as at the dates indicated and the results of
their operations and changes in their cash flows, subject to changes resulting
from audit and normal year-end adjustments, based on their respective normal
accounting procedures applied on a consistent basis (except as noted therein);

(ii)      as soon as practicable and in any event within 90 days after the end
of each fiscal year the consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such year and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries for such fiscal year, accompanied by a report thereon
of independent certified public accountants of recognized national standing
selected by the Borrower which report shall be unqualified as to going concern
and scope of audit and shall state that such consolidated financial statements
present fairly the financial position of the Borrower and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated in conformity with
generally accepted accounting principles applied on a basis consistent with
prior years (except as noted in such report) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

(b)       (i) together with each delivery of financial statements of the
Borrower and its consolidated subsidiaries pursuant to subdivisions ‎(a)‎(i) and
‎(a)‎(ii) above, (A) an Officer’s Certificate of the Borrower stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under such signer’s supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its consolidated subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Potential Event of Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto; and (B) a Compliance Certificate demonstrating in reasonable
detail compliance (as determined in accordance with GAAP during and at the end
of such accounting periods) with the restrictions contained in ‎Section 6.03
and, in addition, a written statement of the chief accounting officer, chief
financial officer, any vice president or the treasurer or any assistant
treasurer of the Borrower describing in reasonable detail the differences
between the financial information contained in such financial





50



 

 

statements and the information contained in the Compliance Certificate relating
to the Borrower’s compliance with ‎Section 6.03 hereof;

(ii)       promptly upon their becoming available but only to the extent
requested by a Lender, copies of all publicly available financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its security holders or by any Subsidiary of the Borrower to its
security holders other than the Borrower or another Subsidiary, of all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by the Borrower or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission and of all press releases and other
statements made available generally by the Borrower or any Subsidiary to the
public concerning material developments in the business of the Borrower and its
Subsidiaries;

(iii)      promptly upon the chairman of the board, the chief executive officer,
the president, the chief accounting officer, the chief financial officer, the
treasurer or the general counsel of the Borrower obtaining knowledge (A) of any
condition or event which constitutes an Event of Default or Potential Event of
Default, (B) that any Person has given any notice to the Borrower or any
Subsidiary of the Borrower or taken any other action with respect to a claimed
default or event or condition of the type referred to in ‎Section 7.02, (C) of a
material adverse change in the business, operations, properties, assets or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole (other than any change which has been publicly disclosed), an
Officer’s Certificate specifying the nature and period of existence of any such
condition or event, or specifying the notice given or action taken by such
holder or Person and the nature of such claimed default, Event of Default,
Potential Event of Default, event or condition, and what action the Borrower has
taken, is taking and proposes to take with respect thereto; and

(iv)      with reasonable promptness, (x) such other information and data with
respect to the Borrower or any of its subsidiaries as from time to time may be
reasonably requested by any Lender and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act.

Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Lenders that such information has been
posted on the Borrower’s website on the Internet at the website address listed
on the signature pages hereof, at
https://www.sec.gov/edgar/searchedgar/webusers.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
‎Section 5.01(b) and (ii) the Borrower shall deliver paper copies of the
information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender which
requests such delivery.  The information required to be delivered pursuant to
‎Section 5.01(b) may be delivered electronically to the Administrative Agent.





51



 

 

Section 5.02.   Conduct of Business and Corporate Existence.

(a)      Except as permitted by ‎Section 6.01, the Borrower will at all times
preserve and keep in full force and effect its corporate existence.

(b)      Except as permitted by ‎Section 6.01, the Borrower will at all times
preserve and keep in full force and effect, and will cause each of its
Subsidiaries to preserve and keep in full force and effect their respective
rights and franchises of the business, except to the extent any such failure
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.03.   Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Borrower and its Subsidiaries, taken as a whole, provided that no such amount
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles shall have been made therefor.

Section 5.04.   Maintenance of Properties; Insurance.  The Borrower will
maintain or cause to be maintained in good repair, working order and condition
all properties used or useful in the business of the Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs and renewals thereto and replacements thereof, except to the extent the
failure to so maintain, repair, renew or replace would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to its material properties and business and the material properties
and business of its Subsidiaries against loss or damage of the kinds customarily
insured against by corporations of established reputation engaged in the same or
similar businesses and similarly situated, of such types and in such amounts as
are customarily carried under similar circumstances by such other corporations
and to the extent reasonably prudent may self-insure.

Section 5.05.   Inspection.  The Borrower shall permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, including its and their
financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Lender shall
remain confidential except where disclosure is mandated by applicable laws or
such information otherwise becomes public other than by a breach by such Lender
of this Section 5.05; provided further that this Section shall not prohibit any
Lender from disclosing to any Agent (or any Agent from disclosing to any Lender)
any Event of Default or Potential Event of Default.

Section 5.06.   Compliance with Laws.  The Borrower and its Subsidiaries shall
comply in all material respects with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including, without
limitation, laws, rules and regulations relating





52



 

 

to the disposal of hazardous wastes and asbestos in the environment and ERISA),
noncompliance with which would have a Material Adverse Effect.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments shall
be in effect or there is any Total Outstanding Amount, unless the Required
Lenders shall otherwise give prior written consent, it will perform all
covenants in this Article 6:

Section 6.01.   Merger.  The Borrower may not consolidate with, merge with or
into or sell, lease or otherwise transfer all or substantially all of its assets
(as an entirety or substantially as an entirety in one transaction or a series
of related transactions) to any Person unless:

(a)      the Borrower shall be the continuing Person, or the Person (if other
than the Borrower) formed by such consolidation or into which the Borrower is
merged or to which the properties and assets of the Borrower are sold, leased or
transferred shall be a solvent corporation organized and existing under the laws
of the United States or any State thereof or the District of Columbia and shall
(A) expressly assume, by an agreement, executed and delivered to the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent, all of
the obligations of the Borrower under this Agreement and the Notes and (B)
deliver to the Administrative Agent, to the extent such documentation and
information has been requested by any Lender, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

(b)      immediately before and immediately after giving effect to such
transaction, no Event of Default and no Potential Event of Default shall have
occurred and be continuing; and

(c)      the Borrower shall deliver to the Lenders an Officer’s Certificate
(attaching the arithmetic computations to demonstrate compliance with ‎Section
6.03) and an opinion of counsel, each stating that such consolidation, merger,
sale, lease or transfer and such agreement comply with this ‎Section 6.01 and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

Section 6.02.   Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) (other than
Margin Stock) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

(i)      Liens in existence on the date hereof and modifications, extensions,
renewals, replacements or refinancings thereof, provided that such Liens are not
extended to cover any other property, assets or revenues;

(ii)     Permitted Encumbrances;





53



 

 

(iii)     Liens on accounts receivable sold with recourse;

(iv)     Liens incurred in connection with the acquisition or capital
improvement of property, plant or equipment by the Borrower or any of its
Subsidiaries, provided that the principal amount of the indebtedness so secured
shall not exceed in any case 100% of the cost to the Borrower or such Subsidiary
of the property, plant or equipment acquired and provided,  further, that each
such Lien shall cover only the property, plant or equipment acquired or improved
and the proceeds thereof, substitutions therefor and replacements thereof;

(v)      Liens existing upon any property of a company which is merged with or
into or is consolidated into, or substantially all the assets or shares of
capital stock of which are acquired by, the Borrower or its Subsidiaries, at the
time of such merger, consolidation or acquisition; provided that such mortgage,
pledge or other lien does not extend to any other property or assets, other than
improvements to the property subject to such Lien; and

(vi)      Liens (other than Liens permitted by clauses ‎(i)-‎(v) above) securing
obligations of the Borrower and its Subsidiaries (including Indebtedness) not in
excess of an amount equal to the Pooled Basket Amount less the amount of
unsecured Indebtedness of Subsidiaries permitted only pursuant to ‎Section
6.05(a)(iii).

Nothing in this ‎Section 6.02 shall prohibit the sale, assignment, transfer,
conveyance or other disposition of any Margin Stock owned by the Borrower or any
of its Subsidiaries at its fair value, or the creation, incurrence, assumption
or existence of any Lien on or with respect to any Margin Stock.

Section 6.03.   Financial Covenant.  The Borrower will not at any time permit
Consolidated Indebtedness of Textron Manufacturing to exceed an amount equal to
65% of Consolidated Capitalization.

Section 6.04.   Use of Proceeds.  Notwithstanding any provisions of this
Agreement to the contrary, no portion of the proceeds of any borrowing or the
Letters of Credit issued under this Agreement shall be used by the Borrower in
any manner which would cause the borrowing or the application of such proceeds
to violate Regulation U, Regulation T, or Regulation X or any other regulation
of the Board or to violate the Exchange Act, in each case as in effect on the
date or dates of such borrowing and such use of proceeds.

Section 6.05.   Subsidiary Indebtedness.

(a)      The Borrower will not permit any of its Subsidiaries, other than
Finance Companies, to incur or be liable in respect of any Indebtedness, other
than:

(i)      Indebtedness owing to the Borrower or another Subsidiary;

(ii)     Indebtedness secured by a Lien permitted by Section 6.02; and





54



 

 

(iii)      Unsecured Indebtedness not in excess of an amount equal to the Pooled
Basket Amount less the amount of Indebtedness of the Borrower secured by Liens
permitted only pursuant to ‎Section 6.02(vi).

(b)      The Borrower will not permit the Finance Company Leverage Ratio at any
time to exceed 9 to 1.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

Section 7.01.   Failure to Make Payments When Due.  Failure to pay any
installment of principal of any Loan or any reimbursement obligation in respect
of any drawing under a Letter of Credit when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise; or failure to pay any
interest on any Loan or any other amount due under this Agreement when due and
such default shall continue for 5 days; or

Section 7.02.   Default in Other Agreements.  (i) Failure of the Borrower or any
of its Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than Indebtedness referred to in ‎Section 7.01) in an
individual principal amount of $100,000,000 or more or items of Indebtedness
with an aggregate principal amount of $100,000,000 or more beyond the end of any
period prior to which the obligee thereunder is prohibited from accelerating
payment thereunder or any grace period after the maturity thereof, or (ii)
breach or default of the Borrower or any of its Subsidiaries (other than a
default arising under any restrictive provision relating to any sale, pledge or
other disposition of Margin Stock contained in a lending agreement to which any
Lender or Affiliate thereof is a party) with respect to any other term of
(x) any evidence of any Indebtedness in an individual principal amount of
$100,000,000 or more or items of Indebtedness with an aggregate principal amount
of $100,000,000 or more or (y) any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, default or breach shall continue
for more than the period of grace, if any, specified therein and shall not at
the time of acceleration hereunder be cured or waived; or

Section 7.03.   Breach of Certain Covenants.  Failure of the Borrower to perform
or comply with any term or condition contained in (i) ‎Section 5.02, 6.01, 6.03
or 6.04 of this Agreement or (ii) ‎Section 6.05(b) of this Agreement, and in the
case of clause (ii) only, such failure to perform or comply shall continue
unremedied or waived for five Business Days; or

Section 7.04.   Breach of Warranty.  Any representation or warranty made by the
Borrower in this Agreement or in any statement or certificate at any time given
by such Person in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect on the date as of which
made; or

Section 7.05.   Other Defaults under Agreement.  The Borrower shall default in
the performance of or compliance with any term contained in this Agreement other
than those referred to above in ‎Section 7.01, 7.03 or 7.04 and such default
shall not have been remedied or





55



 

 

waived within 30 days after receipt of notice from the Administrative Agent or
any Lender of such default; or

Section 7.06.   Involuntary Bankruptcy; Appointment of Receiver, etc.  (a) A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Restricted Subsidiaries in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (b) an involuntary case is commenced against
the Borrower or any of its Restricted Subsidiaries under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Restricted
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Borrower or
any of its Restricted Subsidiaries for all or a substantial part of the property
of the Borrower or any of its Restricted Subsidiaries is involuntarily
appointed; or a warrant of attachment, execution or similar process is issued
against any substantial part of the property of the Borrower or any of its
Restricted Subsidiaries, and the continuance of any such events in subpart (b)
for 60 days unless dismissed, bonded or discharged; or

Section 7.07.   Voluntary Bankruptcy; Appointment of Receiver, etc.  The
Borrower or any of its Restricted Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; the making by the Borrower or any of its Restricted
Subsidiaries of any assignment for the benefit of creditors; or the inability or
failure of the Borrower or any of its Restricted Subsidiaries, or the admission
by the Borrower or any of its Restricted Subsidiaries in writing of its
inability to pay its debts as such debts become due; or the board of directors
of the Borrower or any Restricted Subsidiary (or any committee thereof) adopts
any resolution or otherwise authorizes action to approve any of the foregoing;
or

Section 7.08.   Judgments and Attachments.  Any money judgment, writ or warrant
of attachment, or similar process involving individually or in the aggregate an
amount in excess of $100,000,000 shall be entered or filed against the Borrower
or any Restricted Subsidiary or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed, as the case may be, for a period of 30 days or
in any event later than five days prior to the date of any proposed sale
thereunder; or

Section 7.09.   Dissolution.  Any order, judgment or decree shall be entered
against the Borrower or any of its Restricted Subsidiaries decreeing the
dissolution or split up of the Borrower or that Restricted Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or





56



 

 

Section 7.10.   ERISA Title IV Liabilities.  (a) The Borrower or any of its
ERISA Affiliates shall terminate or experience the termination of (by action of
the PBGC or any successor thereto) any Pension Plan, or shall experience the
appointment of or the institution of proceedings to appoint a trustee to
administer any Pension Plan, or shall withdraw (under Section 4063 of ERISA)
from a Pension Plan, if as of the date thereof or any subsequent date the sum of
the Borrower’s and each ERISA Affiliate’s liabilities to the PBGC or any other
Person under Sections 4062, 4063 and/or 4064 of ERISA (calculated after giving
effect to the tax consequences thereof) resulting from or otherwise associated
with the above described events could reasonably be expected to result in a
Material Adverse Effect; or

(b)      The Borrower or any of its ERISA Affiliates shall withdraw from any
Multiemployer Plan and the aggregate amount of withdrawal liability (determined
pursuant to Sections 4201 et seq. of ERISA) to which the Borrower and/or its
ERISA Affiliates become obligated to all such Multiemployer Plans could
reasonably be expected to result in a Material Adverse Effect; or

Section 7.11.   Change of Control.  A Change of Control shall occur;

THEN (i) upon the occurrence of any Event of Default described in the foregoing
Sections 7.06 or 7.07, the unpaid principal amount of and accrued interest on
all the Loans and any outstanding reimbursement obligation in respect of any
drawing under a Letter of Credit shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the Commitments
and the obligation of each Lender to make any Loans hereunder and the obligation
of each Issuing Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence of any other Event of Default, the
Required Lenders may, by written notice to the Borrower, (A) terminate the
Commitments and the obligation of each Lender to make any Loans hereunder and
the obligation of each Issuing Lender to issue any Letter of Credit hereunder
shall thereupon terminate and/or (B) declare the unpaid principal amount of and
accrued interest on all the Loans and any outstanding reimbursement obligation
in respect of any drawing under a Letter of Credit to be, and the same shall
forthwith become, immediately due and payable.  Nevertheless, if at any time
within 60 days after acceleration of the maturity of the Loans and any
outstanding reimbursement obligation in respect of any drawing under a Letter of
Credit, the Borrower shall pay all arrears of interest and all payments on
account of the principal or any outstanding reimbursement obligation in respect
of any drawing under a Letter of Credit which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
other fees and expenses then owed hereunder and all Events of Default and
Potential Events of Default (other than non-payment of principal of and accrued
interest on the Loans and any outstanding reimbursement obligation in respect of
any drawing under a Letter of Credit, in each case due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 9.05,
then the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences; but such
action shall not affect any termination of the Commitments or any subsequent
Event of Default or Potential Event of Default or impair any right consequent
thereon.





57



 

 

Section 7.12.   Cash Cover.  The Borrower agrees, in addition to the provisions
in ‎Article 7, that upon the occurrence and during the continuance of any Event
of Default, it shall, if requested by the Administrative Agent upon the
instruction of the Lenders having more than 50% of the Letter of Credit
Liabilities, pay to the Administrative Agent an amount in immediately available
funds (which funds shall be held as collateral pursuant to arrangements
satisfactory to the Administrative Agent for the benefit of the Lenders and the
Issuing Lenders) equal to the aggregate amount available for drawing under all
Letters of Credit outstanding at such time, provided that, upon the occurrence
of any Event of Default specified in ‎Section 7.06 or 7.07 with respect to the
Borrower, the Borrower shall pay such amount forthwith without any notice or
demand or any other act by the Administrative Agent or the Lenders.

ARTICLE 8

AGENTS

Section 8.01.   Appointment.  (a) Each of the Lenders hereby appoints and
authorizes the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to act hereunder and under the other
instruments and agreements referred to herein as its agent hereunder and
thereunder.  Each Agent agrees to act as such upon the express conditions
contained in this ‎Article 8.  The provisions of this ‎Article 8 are solely for
the benefit of the Agents, and the Borrower shall not have any rights as a third
party beneficiary of or any obligations under any of the provisions hereof other
than Sections 8.05 and 8.06.  In performing its functions and duties under this
Agreement, each Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower. Without limiting the
foregoing, each Lender hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b)      In case of the pendency of any proceeding with respect to the Borrower
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Reimbursement Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(i)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all Reimbursement
Obligations, that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim under Sections
2.05, 2.06, 2.14, 9.02, 9.03 and 9.10) allowed in such judicial proceeding; and

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;





58



 

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lender or the Issuing Lenders, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Sections 9.02 and 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or Issuing Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

Section 8.02.   Powers; General Immunity; Duties Specified.  (a) Each Lender
irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers hereunder and under the other instruments and
agreements referred to herein as are specifically delegated to such Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto.  The Agents shall have only those duties and responsibilities which are
expressly specified in this Agreement and each may perform such duties by or
through its agents or employees.  The duties of the Agents shall be mechanical
and administrative in nature; and no Agent shall have by reason of this
Agreement a fiduciary or trust relationship in respect of any Lender or its
Affiliates, and nothing in this Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon the Agents any obligations in respect
of this Agreement or the other instruments and agreements referred to herein
except as expressly set forth herein or therein. Each Lender agrees that it will
not assert any claim against the Administrative Agent based on an alleged breach
of fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby.

(b)      No Responsibility for Certain Matters.  (i) No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan or any Letter of Credit, or for any representations, warranties, recitals
or statements made herein or therein or made in any written or oral statement or
in any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by such
Agent to any Lender or by or on behalf of the Borrower to such Agent or any
Lender, or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or the
Letters of Credit, or of the existence or possible existence of any Event of
Default or Potential Event of Default.

(ii)      The Administrative Agent shall be deemed not to have knowledge of any
default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan





59



 

 

Document or the occurrence of any default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 3 or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent.

(iii)     Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.15, (ii) may rely on the Register to
the extent set forth in Section 9.15, (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Lender and shall not be responsible to any Lender or Issuing Lender
for any statements, warranties or representations made by or on behalf of the
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, may presume that such condition
is satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, an electronic message, Internet or intranet website
posting or other distribution) and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties.

(c)      Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees or agents shall be responsible or liable to any
Lender for any action taken or omitted hereunder or under the Notes or in
connection herewith or therewith unless caused by its or their gross negligence
or willful misconduct.  If an Agent shall request instructions from any Lender
with respect to any act or action (including the failure to take an action) in
connection with this Agreement, such Agent shall be entitled to refrain from
such act or taking such action unless and until such Agent shall have received
instructions from the Required Lenders.  Without prejudice to the generality of
the foregoing, (i) the Agents shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
person or persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
under this Agreement or the other instruments and agreements referred to herein
or therein in accordance with the instructions of the Required Lenders.  The
Agents shall be entitled to refrain from exercising any power, discretion or
authority vested in it under this Agreement or the other instruments and
agreements





60



 

 

referred to herein or therein unless and until it has obtained the instructions
of the Required Lenders; provided, however, that the Administrative Agent shall
not be required to take any action that (i) the Administrative Agent in good
faith reasonably believes exposes it to liability unless the Administrative
Agent receives an indemnification and is exculpated in a manner satisfactory to
it from the Lenders and the Issuing Lenders with respect to such action or (ii)
is contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided,  further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Nothing in this Agreement shall require the Administrative Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(d)      Agents Entitled to Act as Lender.  The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its respective individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each of JPMorgan Chase, Bank of America, N.A., Citibank, N.A. and MUFG
Bank, Ltd. shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” or “Lenders” or any
similar term shall, unless the context clearly otherwise indicates, include the
Agents in their respective individual capacity.  Each of JPMorgan Chase, Bank of
America, N.A., Citibank, N.A. and MUFG Bank, Ltd. and their respective
Affiliates may accept deposits from, lend money to and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any Affiliate or Subsidiary of the Borrower as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any such Affiliate or Subsidiary for services in connection with
this Agreement and otherwise without having to account for the same to the
Lenders.

Section 8.03.   Representations and Warranties; No Responsibility for Appraisal
of Creditworthiness.  Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of the
Borrower in connection with the making of the Loans hereunder and has made and
shall continue to make its own appraisal of the creditworthiness of the
Borrower.  No Agent shall have any duty or responsibility either initially or on
a continuing basis to make any such investigation or any such appraisal on
behalf of any Lender or to provide any Lender with any credit or other
information with respect thereto whether coming into its possession before the
making of the Loan or the issuance of the Letter of Credit or any time or times
thereafter, and no Agent shall further have any responsibility with respect to
the accuracy of or the completeness of the information provided to the Lenders.

Section 8.04.   Right to Indemnity.  Each Lender severally in accordance with
its Applicable Percentage agrees to indemnify each Agent and each Issuing Lender
and the officers,





61



 

 

directors, employees, agents and advisors and affiliates of each of them to the
extent such Agent or Issuing Lender shall not have been reimbursed by the
Borrower, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent or Issuing Lender in performing its duties hereunder or under the Notes or
any Letter of Credit or in any way relating to or arising out of this Agreement;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from an Agent’s gross negligence or willful
misconduct; provided further that nothing in this ‎Section 8.04 shall affect any
right that a Lender may have against an Issuing Lender under ‎Section
2.12(f)(ii).  If any indemnity furnished to an Agent or Issuing Lender for any
purpose shall, in the opinion of such Agent or Issuing Lender, be insufficient
or become impaired, such Agent or Issuing Lender may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.

Section 8.05.   Resignation by or Removal of the Agents.  (a) Any Agent may
resign from the performance of all its functions and duties hereunder at any
time by giving 30 days’ prior written notice to the Borrower and the
Lenders.  Such resignation shall take effect upon the acceptance by a successor
Agent of appointment pursuant to clauses ‎(b) and ‎(c) below or as otherwise
provided below.  In addition, in the event the Administrative Agent becomes a
Defaulting Lender, the Administrative Agent may be removed by the Borrower, with
the consent of the Required Lenders.

(b)      Upon any such notice of resignation or upon any such removal, the
Required Lenders shall appoint a successor Agent who shall be satisfactory to
the Borrower and shall be an incorporated bank or trust company with a combined
surplus and undivided capital of at least $500 million.

(c)      In the case of resignation of an Agent, if a successor Agent shall not
have been so appointed within said 30 day period, the resigning Agent, with the
consent of the Borrower, shall then appoint a successor Agent who shall serve in
the same capacity as the resigning Agent until such time, if any, as the
Required Lenders, with the consent of the Borrower, appoint a successor Agent as
provided above.

Section 8.06.   Successor Agents.  (a) Any Agent may resign at any time as
provided in ‎Section 8.05 hereof.  Upon any such notice of resignation, the
Required Lenders shall have the right, upon five days’ notice to the Borrower
and subject to ‎Section 8.05 hereof, to appoint a successor Agent.  Upon the
acceptance of any appointment by a successor Agent, that successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as an Agent under this Agreement.  After any
retiring Agent’s resignation hereunder as an Agent the provisions of this
‎Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement.

(b)      Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment





62



 

 

within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Lenders and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and (ii)
the retiring Administrative Agent, on behalf of the Lenders and the Issuing
Lenders, may appoint a successor Administrative Agent, subject to the prior
written approval of the Borrower and such successor, which successor
Administrative Agent shall be a bank with an office in New York, New York, or an
Affiliate of any such bank, and such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent. If no successor is appointed by the Administrative Agent
in such notice, the Required Lenders shall succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Lender. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Sections 9.02, 9.03 and 9.10, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 8.07.   Other Agents.  Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent any duty or liability whatsoever in
its capacity as an Agent.

Section 8.08.   Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lenders by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b)      Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Lenders and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Lenders and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.





63



 

 

(c)      THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY DOCUMENTATION AGENT, ANY SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, ANY ISSUING LENDER OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

(d)      Each Lender and each Issuing Lender agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)      Each of the Lenders, each of the Issuing Lenders and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

(f)      Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuing Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

Section 8.09.   Acknowledgements of Lenders and Issuing Lenders.  (a) Each
Lender represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary





64



 

 

course of its business and that it has, independently and without reliance upon
the Administrative Agent, any Syndication Agent, any Documentation Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Syndication Agent, any Documentation Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)   Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
Agreement or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.

Section 8.10.   Certain ERISA Matters.

(a)   Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i)      such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments





65



 

 

and this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)      In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE 9

MISCELLANEOUS

Section 9.01.   Benefit of Agreement.  (a) This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto, provided that the Borrower may not
assign or transfer any of its interest hereunder without the prior written
consent of the Lenders, except as permitted by ‎Section 6.01.

(b)      Any Lender may make, carry or transfer Loans or Letter of Credit
Liabilities at the time owing to it at, to or for the account of, any of its
branch offices or the offices of an Affiliate of such Lender, provided that
doing so shall not cause the Borrower to incur any additional costs hereunder at
the time of such transfer.

(c)      Any Lender may assign its rights and delegate its obligations under
this Agreement and further may sell participations in all or any part of any
Loan or Loans made by it or its Commitment or Letter of Credit Liabilities at
the time owing to it or any other interest herein to another bank or other
entity; provided that (i) in the case of an assignment, such Lender shall
(A) give to the Borrower and the Administrative Agent prior notice thereof (and
the Administrative Agent shall promptly notify each Issuing Lender thereof),
and, in the case of any assignment, the Borrower, the Issuing Lenders and the
Administrative Agent shall, except as set forth in the last sentence of this
‎Section 9.01(c), have consented thereto (each such consent not to be
unreasonably withheld or delayed) and (B) comply with ‎Section 9.01(e) hereof
and thereupon, the assignee (the “Purchasing Lender”) shall have, to the extent
of such assignment (unless otherwise provided thereby), the rights and benefits
described in ‎Section 9.01(e) hereof, and (ii) in the case of a participation,
except as set forth below, (A) the participant shall not have any





66



 

 

rights under this Agreement or any other document delivered in connection
herewith (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto); provided that a participation
agreement may provide that a Lender will not agree to any modification,
amendment or waiver of any provision in this Agreement described in subclause
(A), (C), or (E) of Section 9.05(a)(ii) without the consent of the participant
and (B) all amounts payable by the Borrower under Sections ‎2.09(e) and ‎2.09(h)
hereof shall be determined as if the Lender had not sold such
participation.  Except with respect to interest rate, principal amount of any
Loan, fees, scheduled dates for payment of principal or interest or fees,
scheduled termination of commitments and commitment amounts, a Lender will not
in any such participation agreement restrict its ability to make any
modification, amendment or waiver to this Agreement without the consent of the
participant.  Any Lender may furnish any information concerning the Borrower in
possession of such Lender from time to time to Affiliates of such Lender and to
assignees and participants (including prospective assignees and participants),
provided,  however, that (i) except when such information is furnished to an
Affiliate, the furnishing Lender shall give the Borrower prior notice of any
furnishing of non-public information, (ii) the recipient shall agree to the
terms of this ‎Section 9.01 hereof and (iii) the furnishing of such information
(and the nature, manner and extent thereof) by any Lender to its Affiliates and
such assignees and participants shall be further governed by the relevant
agreement, assignment or participation agreement relating to such arrangement,
assignment or participation, as the case may be.  Notwithstanding anything to
the contrary in the foregoing, (A) any Lender may, without the consent of the
Borrower or the Administrative Agent, assign any of its rights and interests in
Loans hereunder to (x) a federal reserve bank, (y) another Lender (other than a
Defaulting Lender) or (z) any Affiliate of such Lender; (B) no consent of the
Borrower to an assignment shall be required if at the time an Event of Default
exists; (C) the Borrower shall be deemed to have consented to any assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within fifteen Business Days after having received notice thereof, and
(D) no assignment may be made to (x) the Borrower or any of its Affiliates or
(y) to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural person).

(d)      Except pursuant to an assignment permitted by this Agreement but only
to the extent set forth in such assignment, no Lender shall, as between the
Borrower and that Lender, be relieved of any of its obligations hereunder as a
result of any sale, transfer or negotiation of, or granting of participations
in, all or any part of the Loans or Commitment of or Letter of Credit
Liabilities at the time owing to that Lender or other obligations owed to such
Lender.

(e)      Subject to ‎Section 9.01(c), any Lender may at any time assign to one
or more Lenders or other financial institutions all, or a proportionate part of
all, of its rights and obligations under this Agreement, provided that (i) the
minimum amount of such assignment shall be equivalent to (A) if the Purchasing
Lender is not a Lender hereunder, $10,000,000 or the aggregate amount of the
assigning Lender’s Commitment, whichever is less and (B) if the Purchasing
Lender is a Lender hereunder, $5,000,000 or the aggregate amount of the
assigning Lender’s Commitment, whichever is less and (ii) after giving effect to
such assignment, the Commitment of the assigning Lender is equivalent to not
less than $10,000,000, unless such assigning Lender shall have assigned all of
its rights and obligations under this Agreement.  Any assignment made pursuant
to ‎Section 9.01(c) hereof shall be made pursuant to an Assignment and
Assumption Agreement, substantially in the form of Exhibit G annexed hereto,
executed by





67



 

 

the Purchasing Lender, the transferor Lender, the Borrower and the
Administrative Agent.  Upon (i) such execution of such Assignment and Assumption
Agreement, (ii) delivery of an executed copy thereof to the Borrower,
(iii) payment by such Purchasing Lender to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Purchasing Lender, and (iv) payment by such Purchasing Lender or transferor
Lender (as they shall mutually agree) to the Administrative Agent of a
non-refundable fee of $3,500 to cover administrative and other expenses which
may be incurred in connection with such assignment, such Purchasing Lender shall
for all purposes be a Lender party to this Agreement and shall have the rights
(including without limitation the benefits of Sections 2.09 and 2.10) and
obligations of a Lender under this Agreement to the same extent as if it were an
original party hereto and thereto with the pro rata Share of the applicable
Commitment set forth in such Assignment and Assumption Agreement, and no further
consent or action by the Borrower, the Lenders or the Administrative Agent shall
be required.  Such Assignment and Assumption Agreement shall be deemed to amend
this Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of pro rata
Shares arising from the purchase by such Purchasing Lender of all or a portion
of the rights and obligations of such transferor Lender under this Agreement and
the Loans.  Upon the consummation of any transfer to a Purchasing Lender
pursuant to this paragraph ‎(e), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested, a
replacement Note is issued to such transferor Lender and a new Note or, as
appropriate, a replacement Note, if requested, issued to such Purchasing Lender,
in each case in principal amounts reflecting their pro rata Shares or, as
appropriate, their outstanding Loans, as adjusted pursuant to such Assignment
and Assumption Agreement.  Notwithstanding anything to the contrary contained in
this Agreement, neither the Borrower nor any of its Affiliates nor any
Defaulting Lender may be a Purchasing Lender.

(f)      Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent clearly demonstrable error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

Section 9.02.   Expenses.  Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to promptly pay (a) all the actual and
reasonable out of pocket costs and expenses of the Agents in connection with the
negotiation, preparation and execution of this Agreement; (b) the reasonable
fees, expenses and disbursements of Davis, Polk & Wardwell LLP, special counsel
to the Agents, in connection with the negotiation, preparation, execution and
administration of this Agreement, the Loans and any amendments and waivers
hereto or thereto; and (c) all costs and expenses (including attorneys’ fees,
expenses and





68



 

 

disbursements, and costs of settlement) incurred by the Lenders (including any
Issuing Lender) in enforcing any obligations of or in collecting any payments
due from the Borrower hereunder by reason of the occurrence of any Event of
Default or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings or otherwise.

Section 9.03.   Indemnity.  In addition to the payment of expenses pursuant to
‎Section 9.02 hereof, whether or not the transactions contemplated hereby shall
be consummated, the Borrower agrees to indemnify, pay and hold each Agent and
each Lender (including any Issuing Lender) and the officers, directors,
employees, agents, advisors and affiliates of each of them (collectively called
the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees, expenses and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto), which may be imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or any Letter of Credit, the Lenders’ agreement to make the Loans
or the use or intended use of the proceeds of any of the Loans or Letters of
Credit hereunder (the “indemnified liabilities”); provided that, the Borrower
shall have no obligation to any Indemnitee hereunder to the extent that such
indemnified liabilities are determined by a court of competent jurisdiction by
final and non‑appealable judgment to have resulted from the gross negligence or
willful misconduct of that Indemnitee.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy or otherwise,
the Borrower shall contribute the maximum portion which it is permitted to pay
and satisfy under applicable law, to the payment and satisfaction of all
indemnified liabilities incurred by the Indemnitees or any of them.

Section 9.04.   Setoff.  Each Lender agrees that if it shall, by exercising any
right of set-off or counterclaim or otherwise, receive payment of a proportion
of the aggregate amount of principal and interest then due with respect to the
Loans and Letter of Credit Liabilities held by it which is greater than the
proportion received by any other Lender in respect of the aggregate amount of
principal and interest then due with respect to the Loans and Letter of Credit
Liabilities held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this Section
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under the
Agreement.  The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Loan or Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.





69



 

 

Section 9.05.   Amendments and Waivers.

(a)      Subject to ‎Section 2.09(b)(ii) and ‎Section 9.05(b) below, no
amendment, modification, termination or waiver of any provision of this
Agreement or any Note or Letter of Credit or consent to any departure by the
Borrower therefrom shall in any event be effective without the written
concurrence of the Required Lenders; provided that (i) any amendment,
modification, termination or waiver (A) of any provision that expressly requires
the approval or concurrence of all Lenders, (B) of any provision that affects
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder, (C)
of any of the provisions contained in ‎Section 7.01 hereof and this Section 9.05
or (D) of Section 2.07(e) in a manner that would alter the pro rata sharing of
payments required thereby, shall be effective only if evidenced by a writing
signed by or on behalf of all Lenders, and (ii) any amendment, modification,
termination or waiver (A) of any provision that increases the principal amount
of the Commitments or the Loans, changes a Lender’s pro rata Share, affects the
definition of “Termination Date” or postpones (except as expressly provided in
‎Section 2.12) the expiry date of any Letter of Credit, (B) that permits an
extension of the Commitment of any Lender pursuant to ‎Section 2.01(d)(ii)
without the approval of such Lender, (C) that decreases the amount or changes
the due date of any amount payable in respect of the fees payable hereunder, (D)
of any of the provisions contained in Sections ‎2.09(b) and ‎2.09(c) hereof or
(E) that decreases the principal of or interest rates borne by the Loans or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon, or postpones the payment of principal or interest due on the Loans or
for reimbursement in respect of any Letter of Credit, shall be effective only if
evidenced by a writing signed by or on behalf of each Lender affected thereby;
provided that no consent of any Defaulting Lender shall be required pursuant to
clause (i) above as to any modification that does not adversely affect such
Defaulting Lender in a non-ratable manner.  No amendment, modification,
termination or waiver of any provision of ‎Article 8 hereof or any of the
rights, duties, indemnities or obligations of any Agent, as agent shall be
effective without the written concurrence of such Agent.  No amendment,
modification, termination or waiver of any provision of ‎Section 2.12 shall be
effective without the written concurrence of the Administrative Agent and the
Issuing Lenders.

(b)      If the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, typographical error or other ministerial defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, typographical error or other
ministerial defect, and such amendment shall become effective without the
consent of any other party to this Agreement so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days after the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

(c)      The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on the Borrower in any case





70



 

 

shall entitle the Borrower to any further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.05 shall be binding upon each present
or future Lender and, if signed by the Borrower, on the Borrower.

Section 9.06.   Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant shall
not avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.

Section 9.07.   Notices.  Unless otherwise provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, telexed or sent by United States mail and
shall be deemed to have been given when delivered in person, upon receipt of
electronic mail, telecopy or telex or four Business Days after depositing it in
the United States mail, registered or certified, with postage prepaid and
properly addressed; provided that notices to the Administrative Agent shall not
be effective until received by the Administrative Agent.  For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section 9.07) shall be: (a) in the case of the
Borrower, at its address or facsimile number set forth on the signature pages
hereof, (b) in the case of the Administrative Agent, at its address, facsimile
number or telex number in New York City set forth on the signature pages hereof,
(c) in the case of any Lender, at its address, facsimile number or telex number
set forth in its Administrative Questionnaire or (d) in the case of any party,
at such other address, facsimile number or telex number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower.

Section 9.08.   Survival of Warranties and Certain Agreements.  (a) All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuances of the Letters of Credit hereunder.

(b)      Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of the Borrower set forth in Sections 2.09(e), 2.09(h),
2.14, 9.02 and 9.03 and the agreements of Lenders set forth in Sections 8.02(c),
8.04, 9.04 and 9.05 shall survive the payment of the Loans, the reduction of the
Letter of Credit Liabilities to zero and the termination of this Agreement.

Section 9.09.   USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that, pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

Section 9.10.   Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any Lender in the exercise of any power, right
or privilege hereunder or the





71



 

 

Loans or Letters of Credit shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.  All
rights and remedies existing under this Agreement or the Loans or the Letters of
Credit are cumulative to and not exclusive of any rights or remedies otherwise
available.

Section 9.11.   Severability.  In case any provision in or obligation under this
Agreement or Loan shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations thereof, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

Section 9.12.   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement and no action taken by the
Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

Section 9.13.   Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

Section 9.14.   Applicable Law, Consent to Jurisdiction, Limitation of
Liability.

(a)      THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

(b)      ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER WITH RESPECT TO
THIS AGREEMENT OR THE NOTES MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT THE BORROWER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.  THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.





72



 

 

(c)      No Indemnitee shall be liable for any damages to the Borrower arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent the liability of such person is found in a final ruling by a court of
competent jurisdiction to have resulted from such person’s gross negligence or
willful misconduct.

Section 9.15.   Successors and Assigns.  This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the parties hereto and the successors and assigns of the
Lenders.  The terms and provisions of this Agreement shall inure to the benefit
of any assignee or transferee of the Loans and in the event of such transfer or
assignment, the rights and privileges herein conferred upon the Lenders shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.  The Borrower’s rights hereunder may
not be assigned without the written consent of all the Lenders except pursuant
to a merger, consolidation or sale, lease or transfer of assets permitted by
‎Section 6.01 hereof.  The Lenders’ rights of assignment are limited by and
subject to ‎Section 9.01 hereof.  The Borrower may, in its sole discretion, upon
ten (10) days’ prior written notice, replace any of the Lenders with one or more
Lenders provided that (i) the Lender being replaced has concurrently therewith
been paid in full all amounts due to such Lender hereunder, (ii) the full amount
of the Commitments remains unchanged and (iii) the percentages of the total
Commitments allocated to each other Lender (or any successors thereto) remains
unchanged unless the prior written consent from such Lender has been
obtained.  Any such Lender so replaced shall, upon written request of the
Borrower, execute and deliver such instruments and agreements as are reasonably
necessary to accomplish the same.

Section 9.16.   Counterparts; Effectiveness; Integration; Electronic Execution.

(a)      This Agreement and any amendments, waivers, consents or supplements may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.  This Agreement shall become effective on such date
(the “Effective Date”) as (i) a counterpart hereof shall be executed by each of
the parties hereto and copies hereof shall be delivered to the Borrower and the
Administrative Agent and (ii) the conditions set forth in ‎Section 3.01 shall be
satisfied.  This Agreement and the Notes (and, as applicable, the fee letters
entered into in connection herewith) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(b)      Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a





73



 

 

paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

Section 9.17.   No Fiduciary Duty.  The Borrower agrees that in connection with
all aspects of the Loans contemplated by this Agreement and any communications
in connection therewith, (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents, the Lenders and their
respective Affiliates, on the one hand, and the Borrower and its Subsidiaries,
on the other, and (ii) the Borrower and its Subsidiaries, on the one hand, and
the Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of any Agent, Lender or Affiliate, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Agent, Lender or any of their respective Affiliates has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or its Subsidiaries, in connection with such
transaction or the process leading thereto.

Section 9.18.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





74



 

 

Section 9.19.   Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any swap contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)      In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)      As used in this ‎Section 9.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages follow]

 

 



75



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

 

Borrower:

 

TEXTRON INC.

 

By:

/s/ Eric Salander

 

Name:

Eric Salander

 

Title:

Vice President – Investor

 

 

Relations and Treasurer

 

 

 

 

 

Notice Address:

 

Textron Inc.

 

40 Westminster Street

 

Providence, RI 02903

 

Attention: Treasurer

 

 

 

Telephone No. (401) 457-6009

 

Telecopy No. (401) 457-3533

 

 

 

 

 

with a copy to:

 

Textron Inc.

 

40 Westminster Street

 

Providence, RI 02903

 

Attention: General Counsel

 

 

 

 

 

 

 

Website for the delivery of information

 

pursuant to ‎Section 5.01(b)(iv): 

 

http://www.textron.com

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as an Issuing Lender and a Lender

 

By:

/s/ Cristina Caviness

 

Name:

Cristina Caviness

 

Title:

Vice President

 

 

 

 

 

Notice Address:

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, Delaware 19713-2107
Attention:  Pranay Tyagi

Telephone No. (302) 634-8459
Telecopy No. (302) 634-8799
E-mail: pranay.tyagi@jpmorgan.com

 

 

 

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Cristina Caviness

Telephone No. (212) 270-2348

Telecopy No. (212) 270-5100

E-mail: cristina.caviness@jpmorgan.com

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

BANK OF AMERICA, N.A., as an Issuing
Lender and a Lender

 

 

 

 

 

By:

/s/ Prathamesh Kshirsagar

 

Name:

Prathamesh Kshirsagar

 

Title:

Vice President

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

CITIBANK, N.A., as a Lender and an
Issuing Lender

 

 

 

 

 

By:

/s/ Susan M. Olsen

 

Name:

Susan M. Olsen

 

Title:

Vice President

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

MUFG Bank, Ltd., as an Issuing Lender and
a Lender

 

 

 

 

 

By:

/s/ Oscar Cortez

 

Name:

Oscar Cortez

 

Title:

Director

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

GOLDMAN SACHS BANK USA, as a
Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Michael Maguire

 

Name:

Michael Maguire

 

Title:

Executive Director

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

By:

/s/ Paul F. Johnson

 

Name:

Paul F. Johnson

 

Title:

Vice President

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Adam Spreyer

 

Name:

Adam Spreyer

 

Title:

Director

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

PNC Bank, National Association, as a
Lender

 

 

 

 

 

By:

/s/ Joshua Kezele

 

Name:

Joshua Kezele

 

Title:

Vice President

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

The Bank of New York Mellon, as a Lender

 

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr

 

Name:

Thomas J. Tarasovich, Jr

 

Title:

Vice President

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

Bank of China, New York Branch, as a
Lender

 

 

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

Executive Vice President

 





[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

 

The Northern Trust Company, as a Lender

 

 

 

 

 

By:

/s/ Eric Siebert

 

Name:

Eric Siebert

 

Title:

Senior Vice President

 

 



[Signature Page to Credit Agreement – Textron 2019 Refinancing]



 

 

COMMITMENT SCHEDULE

 

 

 

Lender

Commitment

JPMorgan Chase Bank, N.A.

$ 115,000,000

Bank of America, N.A.

$ 115,000,000

Citibank, N.A.

$ 115,000,000

MUFG Bank, Ltd.

$ 115,000,000

Goldman Sachs Bank USA

$ 85,000,000

Sumitomo Mitsui Banking Corporation

$ 85,000,000

U.S. Bank National Association

$ 85,000,000

Wells Fargo Bank, National Association

$ 85,000,000

PNC Bank, National Association

$ 57,500,000

The Bank of New York Mellon

$ 57,500,000

Bank of China, New York Branch

$ 42,500,000

The Northern Trust Company

$ 42,500,000

Total

$ 1,000,000,000

 

 



 



 

 

PRICING SCHEDULE

Each of “Facility Fee Rate”, “Eurodollar Margin”, “Base Rate Margin” and “Letter
of Credit Fee Rate” means, for any date, the rate set forth below in the row
opposite such term and under the column corresponding to the “Pricing Level” at
such date:

 

 

 

 

 

 

 

 

Level I

Level II

Level III

Level IV

Level V

Facility Fee Rate

0.09%

0.11%

0.15%

0.175%

0.225%

Eurodollar Margin

0.91%

1.015%

1.10%

1.20%

1.40%

Base Rate Margin

0.00%

0.015%

0.10%

0.20%

0.40%

Letter of Credit Fee Rate

0.91%

1.015%

1.10%

1.20%

1.40%

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Pricing” applies at any date if, at such date, the Borrower’s long-term
debt is rated A- or higher by S&P and A3 or higher by Moody’s.

“Level II Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB+ by S&P and Baa1 by Moody’s.

“Level III Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB by S&P and Baa2 by Moody’s.

“Level IV Pricing” applies at any date, if at such date, the Borrower’s
long-term debt is rated BBB- by S&P and Baa3 by Moody’s.

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded.  The rating in effect at any date
is that in effect at the close of business of such date.

If the Borrower is split-rated, then for purposes of determining the applicable
Pricing Level, (a) if the ratings differential is one level, the higher of the
ratings will apply and (b) if the ratings





 



 

 

differential is more than one level, a rating that is one notch lower than the
higher rating will apply.  If the Borrower has only one rating or has no rating,
then Level V shall apply.

 



2



 

 

SCHEDULE 2.12(a)

LETTER OF CREDIT COMMITMENTS

 

 

 

Issuing Lender

Letter of Credit Commitment

JPMorgan Chase Bank, N.A

$ 25,000,000

Bank of America, N.A.

$ 25,000,000

Citibank, N.A.

$ 25,000,000

MUFG Bank, Ltd.

$ 25,000,000

Total:

$ 100,000,000

 

 





 



 

 

SCHEDULE 2.12(b)

EXISTING LETTERS OF CREDIT

Issuing Lender:  Bank of America, N.A.

 

 

 

 

 

 

 

 

Applicant

Beneficiary

L/C No.

Currency

Amount

Effective Date

Expiration Date

Textron Inc.

Wells Fargo Bank

149045

USD

$ 1,217,260.28

10/04/2013

4/15/2020

Cessna Aircraft Company

The Bank of New York Mellon Trust Company N.A.

3012779

USD

$ 8,973,589.04

10/04/2013

11/03/2020

 

 



 



 

 

EXHIBIT A to
Credit Agreement

TEXTRON INC.

FORM OF NOTE

 

 

 

 

    

New York, New York

$[    ]

 

____ __, 20__

 

FOR VALUE RECEIVED, the undersigned TEXTRON INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to ______________ and its registered assigns
(the “Payee”) for the account of its Applicable Lending Office, on the maturity
date provided for in the Credit Agreement, the unpaid principal amount of each
Loan made by the Payee to the Borrower pursuant to the Credit Agreement referred
to below.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
dated as of October 18, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, “Credit Agreement”) among the Borrower,
the Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

This Note is one of the Borrower’s “Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.  Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

All payments of principal and interest in respect of this Note shall be made in
Dollars in same day funds, in accordance with the terms of the Credit
Agreement.  Each of the Payee and any subsequent holder of this Note agrees, by
its acceptance hereof, that before disposing of this Note or any part thereof it
will make a notation on Schedule I attached hereto of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, however, that the failure to make a notation of any payment made
on this Note shall not limit or otherwise affect the obligation of the Borrower
hereunder with respect to payments of principal or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note; provided, however, that in the event that the





A-1



 

 

day on which payment relating to a Eurodollar Rate Loan is due is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, then the due date thereof shall be the next preceding Business Day.

This Note is subject to prepayment at the option of the Borrower as provided in
Section 2.07(b) of the Credit Agreement.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be (and shall automatically become and be declared
to be, in the case of certain Events of Default relating to bankruptcy matters),
due and payable in the manner, upon the conditions and with the effect provided
in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

The Borrower promises to pay all costs and expenses, including attorneys’ fees,
all as provided in Section 9.02 of the Credit Agreement, incurred in the
collection and enforcement of this Note.  The Borrower hereby consents to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waives diligence, presentment, protest, demand and notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

The Credit Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

    

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





A-2



 

SCHEDULE I

LOANS AND PRINCIPAL PAYMENTS SCHEDULE

 

Date

    

Type of
Loan Made
This Date

    

Amount of
Loan Made
This Date

    

Amount of
Principal
Paid This
Date

    

Outstanding
Principal
Balance
This Date

    

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 



A-3



 

 

EXHIBIT B to

Credit Agreement

FORM OF

 

OPINION OF COUNSEL

 

FOR THE

 

BORROWER

 

[Letterhead of Textron Inc.]

October 18, 2019

JPMorgan Chase Bank, N.A.,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

and

The Lenders Party to the

Credit Agreement Referenced Below

Re: Textron Inc. – Credit Agreement dated as of October 18, 2019

Ladies and Gentlemen:

I am the Executive Vice President and General Counsel of Textron Inc., a
Delaware corporation (the “Company”).  This opinion is rendered to you pursuant
to Section 3.01(c) of the Credit Agreement dated as of October 18, 2019 (the
“Credit Agreement”) by and among the Company, certain lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity the “Agent”) and a Lender.  Each capitalized term used
and not defined herein has the meaning assigned to that term in the Credit
Agreement.

In rendering this opinion, I have examined a copy identified to my satisfaction
as being a true copy of the Credit Agreement, including the exhibits and
schedules thereto, and each Note issued on the date hereof (each, a “Note”).

I have assumed without independent investigation that:

(a)  The signatures on all documents examined by me are genuine, all individuals
executing such documents had all requisite legal capacity and





B-1



 

 

competency and were duly authorized, the documents submitted to me as originals
are authentic and the documents submitted to me as certified or reproduction
copies conform to the originals;

(b)  The Company is a validly existing corporation in good standing under the
laws of the State of Delaware, has all requisite power to execute and deliver
the Credit Agreement and to perform its obligations thereunder, the execution
and delivery of the Credit Agreement by the Company and performance of its
obligations thereunder have been duly authorized by all necessary corporate
action and except as specifically addressed in my opinions in paragraph 2 below,
do not violate any law, regulation, order, judgment or decree applicable to the
Company, and the Credit Agreement has been duly executed and delivered by the
Company; and

(c)  There are no agreements or understandings between or among any of the
parties to the Credit Agreement or third parties that would expand, modify or
otherwise affect the terms of the Credit Agreement or the respective rights or
obligations of the parties thereunder.

In rendering this opinion, I have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to my
satisfaction, of such records, agreements, certificates, instruments and other
documents as I have considered necessary or appropriate for purposes of this
opinion.  As to certain factual matters, I have relied to the extent I deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Credit Agreement, a certificate of an officer
of the Company, a copy of which is attached hereto, or certificates obtained
from public officials and others.

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, I am
of the opinion that:

1.   Each of the Credit Agreement and each Note constitutes a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms.

2.   The execution and delivery by the Company of the Credit Agreement and each
Note, and performance of its obligations thereunder do not and will not violate,
or require any filing with or approval of any governmental authority or
regulatory body of the State of New York under, any law or regulation of the
State of New York applicable to the Company that, in my experience, is generally
applicable to transactions in the nature of those contemplated by the Credit
Agreement.

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:





B-2



 

 

A.  I render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York.  This opinion is limited to the
effect of the current state of the laws of the State of New York and the facts
as they currently exist.  I assume no obligation to revise or supplement this
opinion in the event of future changes in such laws or the interpretations
thereof or such facts.  I express no opinion regarding the Securities Act of
1933, as amended, the Investment Company Act of 1940 or any other federal or
state securities laws or regulations.

B.   My opinions are subject to (i) the effect of any bankruptcy, insolvency,
reorganization, moratorium, arrangement or similar laws affecting the rights and
remedies of creditors generally (including, without limitation, the effect of
statutory or other laws regarding fraudulent transfers or preferential
transfers) and (ii) general principles of equity, including without limitation
concepts of materiality, reasonableness, good faith and fair dealing and the
possible unavailability of specific performance, injunctive relief or other
equitable remedies regardless of whether enforceability is considered in a
proceeding in equity or at law.

C.   I express no opinion regarding (a) the effectiveness of (i) any waiver
(whether or not stated as such) under the Credit Agreement of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Credit Agreement of rights of any party, or
duties owing to it, that is broadly or vaguely stated or does not describe the
right or duty purportedly waived with reasonable specificity; (iii) provisions
relating to indemnification, exculpation or contribution, to the extent such
provisions may be held unenforceable as contrary to public policy or federal or
state securities laws or due to the negligence or willful misconduct of the
indemnified party; (iv) any provision in the Credit Agreement waiving the right
to object to venue in any court; (v) any agreement to submit to the jurisdiction
of any Federal Court; (vi) any waiver of the right to jury trial; (vii) any
provision purporting to establish evidentiary standards; (viii) any provision to
the effect that every right or remedy is cumulative and may be exercised in
addition to any other right or remedy or that the election of some particular
remedy does not preclude recourse to one or more others; or (ix) any right of
setoff to the extent asserted by a participant in the rights of a Lender under
the Credit Agreement; or (b) the availability of damages or other remedies not
specified in the Credit Agreement in respect of breach of any covenants (other
than covenants relating to the payment of principal, interest, indemnities and
expenses).  In addition, I advise you that some of the provisions of the Credit
Agreement may not be enforceable by a Lender acting individually (as opposed to
the Lenders acting through the Agent).

This opinion is rendered as of the date hereof to the Lenders in connection with
the Credit Agreement and may not be relied upon by any person other than the
Lenders or by the Lenders in any other context.  The Lenders may not furnish
this opinion or copies hereof to any other person except (i) to bank examiners
and





B-3



 

 

other regulatory authorities should they so request in connection with their
normal examinations, (ii) to the independent auditors and attorneys of the
Lenders, (iii) pursuant to order or legal process of any court or governmental
agency, (iv) in connection with any legal action to which any Lender is a party
arising out of the transactions contemplated by the Credit Agreement, or (v) to
any potential permitted assignee of or participant in the interest of any Lender
under the Credit Agreement for its information.  This opinion may not be quoted
without my prior written consent.  Notwithstanding the foregoing, parties
referred to in clause (v) of this paragraph who become Lenders after the date
hereof may rely on this opinion as if it were addressed to them (provided that
such delivery shall not constitute a re-issue or reaffirmation of this opinion
as of any date after the date hereof).

Very truly yours,





B-4



 

 

Textron Inc.

Officer's Certificate

October 18, 2019

The undersigned, Eric Salander, does hereby certify pursuant to this certificate
(this “Certificate”) to E. Robert Lupone, Esq., Executive Vice President and
General Counsel of Textron Inc., a Delaware corporation (the “Company”), in his
capacity as an officer of the Company, in connection with the Credit Agreement
dated as of October 18, 2019 (the “Credit Agreement”) by and among the Company,
certain lenders from time to time party thereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity the “Agent”) and a
Lender, as follows:

1.   I am the duly elected and incumbent Vice President—Investor Relations and
Treasurer of the Company and am authorized to execute this Certificate on behalf
of the Company.

2.   I recognize and acknowledge that this Certificate is being furnished to E.
Robert Lupone in connection with the delivery of his legal opinion of even date
herewith pursuant to Section 3.01(c) of the Credit Agreement (the “Opinion”).  I
further understand that E. Robert Lupone is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Company, I hereby
authorize such reliance.

3.   I have asked such questions regarding the meaning of any of the provisions
of this Certificate as I have considered necessary.

4.   To the best of my knowledge, each and all of the representations and
warranties as to factual matters relating to the Company contained in the Credit
Agreement are true and correct in all material respects as of the date of such
agreement and as of the date hereof.

5.   To the best of my knowledge, there are no agreements or understandings
between or among the Agent, the Lenders, the Company, the Company’s Subsidiaries
or third parties that would expand, modify or otherwise affect the terms of the
Credit Agreement referred to in the Opinion or the respective rights or
obligations of the parties thereunder.

Capitalized terms used herein and not defined herein have the meanings given to
such terms in the Credit Agreement.  A copy of this Certificate executed and
delivered by facsimile or email transmission shall be valid for all purposes.





B-5



 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first set forth above.

 

 

    

 

 

 

Name: Eric Salander

 

 

Title: Vice President—Investor

 

 

Relations and Treasurer

 

 



B-6



 

EXHIBIT C to

Credit Agreement

FORM OF

 

OPINION OF COUNSEL

 

FOR THE

 

BORROWER

 

[Letterhead of Textron Inc.]

 

October 18, 2019

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

383 Madison Avenue

New York, New York 10179

and

The Lenders Party to the
Credit Agreement Referenced Below

Re:

Credit Agreement dated as of October 18, 2019 among Textron Inc., the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

 

 

Ladies and Gentlemen:

I am the Executive Counsel of Textron Inc., a Delaware corporation (the
“Borrower”).  This opinion is rendered to you pursuant to Section 3.01(c) of the
Credit Agreement dated as of October 18, 2019 (the “Credit Agreement”) among the
Borrower, the Lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent.  The undersigned has
prepared this opinion and delivered it to the Lenders for their benefit at the
request of the Borrower.  Unless otherwise defined herein, capitalized terms
used herein have the meanings set forth in the Credit Agreement.

In my capacity as Executive Counsel I have examined originals, or copies
identified to my satisfaction, of such records, documents or other instruments
as in my judgment are necessary or appropriate to enable me to render the
opinions expressed below.  I am familiar, either directly or by inquiry of other
officers or employees of the Borrower and its Subsidiaries or others, and/or
through





C-1



 

 

examination of the Borrower’s and its Subsidiaries’ books and records, with the
business, affairs and records of the Borrower and its Subsidiaries requisite to
giving this opinion.  Where and as this opinion states conclusions based upon
the absence of facts, I have received in the course of my employment no contrary
information and would expect to receive such information if an officer of the
Borrower had notice thereof.

I have been furnished with, and have obtained and relied without independent
investigation upon, such certificates and assurances from public officials as I
have deemed necessary or appropriate.  In my examinations, I have assumed (a)
the genuineness of all signatures as to all parties other than the Borrower, the
conformity to original documents of all documents submitted to them as copies or
drafts and the authenticity of such originals of such latter documents, (b) as
to all Persons other than the Borrower, the due completion, execution,
acknowledgment as indicated thereon and delivery of documents recited herein and
therein and the validity and enforceability against all parties thereto, and (c)
that each Person other than the Borrower which is a party to the Credit
Agreement has full power, authority and legal right, under its charter and other
governing documents, corporate legislation and the laws of its jurisdiction of
incorporation, to perform its respective obligations under the Credit Agreement.

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary.  I am opining herein only as to the United
States federal laws and the corporate laws of the State of Delaware.

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, I am of the opinion
that:

1.         The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.  The Borrower has all requisite
corporate power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into the Credit
Agreement and each Note issued on the date hereof and to carry out the
transactions contemplated thereby.

2.         The Borrower is in good standing wherever necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has not had and will not have a Material Adverse Effect.

3.         The execution, delivery and performance of the Credit Agreement and
each Note issued on the date hereof and the borrowing of the Loans and the
request for the issuance of each Letter of Credit have been duly authorized by
all necessary corporate action by the Borrower.

4.         The execution, delivery and performance by the Borrower of the Credit
Agreement and the issuance, delivery and performance of the Notes issued





C-2



 

 

thereunder today and the borrowing of the Loans and the request for the issuance
of each Letter of Credit do not and will not (i) violate any provision of law
applicable to the Borrower, except to the extent such violation would not
reasonably be expected to result in a Material Adverse Effect, (ii) violate the
Restated Certificate of Incorporation or Amended and Restated By-laws of the
Borrower, each, as amended, (iii) to my knowledge (after inquiry), violate any
order, judgment or decree of any court or other agency of government binding on
the Borrower, except to the extent such violation would not reasonably be
expected to result in a Material Adverse Effect, (iv) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of the Borrower or any of its Subsidiaries that
is filed as an exhibit to the most recent Form 10-K filed by the Borrower with
the Securities and Exchange Commission, except to the extent such violation
would not reasonably be expected to result in a Material Adverse Effect, (v)
result in or require the creation or imposition of any material Lien upon any of
the material properties or assets of the Borrower or any of its Subsidiaries
under any such Contractual Obligation or (vi) require any approval of
stockholders or any approval or consent of any Person under any such Contractual
Obligation.

5.         The execution, delivery and performance by the Borrower of the Credit
Agreement and the issuance, delivery and performance by the Borrower of any
Notes to be issued by the Borrower today will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body other than any
such registration, consent, approval, notice or other action which (i) has been
or, with respect to filings with the Securities and Exchange Commission, will be
duly made, given or taken or (ii) the failure to make, obtain, give or take
would not reasonably be expected to result in a Material Adverse Effect.

6.         Except as disclosed in the Financial Statements delivered to the
Lenders pursuant to Section 4.03 of the Credit Agreement or as otherwise
disclosed to the Lenders prior to the date hereof, to my knowledge (after
inquiry), there is no action, suit, proceeding, governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, pending or, to my knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries which is probable of being successful
and which would have a Material Adverse Effect.

7.         The Borrower is not subject to any federal or state statute or
regulation limiting its ability to incur Indebtedness for money borrowed as
contemplated by the Credit Agreement.





C-3



 

 

8.         Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

I am furnishing this opinion to you solely in connection with the entry by the
Borrower into the Credit Agreement; the opinion is solely for your benefit and
is not to be used, circulated, quoted or otherwise referred to for any other
purpose without my express permission, except that this opinion may be furnished
(i) to bank examiners and other regulatory authorities should they so request in
connection with their normal examinations, (ii) to the independent auditors and
attorneys of the Lenders, (iii) pursuant to order or legal process of any court
or governmental agency, (iv) in connection with any legal action to which any
Lender is a party arising out of the transactions contemplated by the Credit
Agreement, or (v) to any potential permitted assignee of or participant in the
interest of any Lender under the Credit Agreement for its information.
Notwithstanding the foregoing, parties referred to in clause (v) of this
paragraph who become Lenders after the date hereof may rely on this opinion as
if it were addressed to them (provided that such delivery shall not constitute a
re-issue or reaffirmation of this opinion as of any date after the date hereof).

Very truly yours,

 

 



C-4



 

 

 

EXHIBIT D to

Credit Agreement

 

[Letterhead of

Davis Polk & Wardwell LLP]

 

October 18, 2019

 

To the Lenders and Administrative Agent referred to below

c/o JPMORGAN CHASE BANK, N.A.

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

We have participated in the preparation of the Credit Agreement dated as of
October 18, 2019 (the “Credit Agreement”) among Textron Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), and have acted as
special counsel for the Administrative Agent for the purpose of rendering this
opinion pursuant to Section 3.01(d) of the Credit Agreement.  Terms defined in
the Credit Agreement are used herein as therein defined.

We have reviewed executed copies of the Credit Agreement and each Note issued on
the date hereof (each, a “Note”).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, certificates of public
officials and officers of the Borrower and other instruments and have conducted
such other investigations of fact and law as we have deemed necessary or
advisable for purposes of this opinion.  In rendering the opinions expressed
herein, we have, without independent inquiry or investigation, assumed that (i)
all documents submitted to us as originals are authentic and complete, (ii) all
documents submitted to us as copies conform to authentic, complete originals,
(iii) all signatures on all documents that we reviewed are genuine, (iv) all
natural persons executing documents had and have the legal capacity to do so,
(v) all statements in certificates of public officials and officers of the
Borrower that we reviewed were and are accurate and (vi) all representations
made by the Borrower as to matters of fact in the documents that we reviewed
were and are accurate.

Based on the foregoing, and subject to the additional assumptions and
qualifications set forth below, we are of the opinion that:

1.          The execution, delivery and performance by the Borrower of the
Credit Agreement and each Note are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate action.





D-1



 

 

2.          The Credit Agreement constitutes a valid and binding agreement of
the Borrower and each Note to be issued thereunder today constitutes a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms.

The foregoing opinions are subject to the following assumptions and
qualifications:

(a)     Our opinion in paragraph 2 above is subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability.

(b)    We express no opinion as to any provision in the Credit Agreement that
purports to indemnify any Person for its own gross negligence or willful
misconduct.

(c)     We express no opinion as to provisions in the Credit Agreement that
purport to create rights of set-off in favor of participants or that provide for
set-off to be made otherwise than in accordance with applicable laws.

(d)    We express no opinion as to provisions in the Credit Agreement that
purport to waive objections to venue, claims that a particular jurisdiction is
an inconvenient forum or the like.

(e)    We express no opinion as to whether a New York State or United States
federal court would enforce the exclusivity of the jurisdiction of any New York
State or United States federal court provided for in the Credit Agreement or any
Note.

(f)     We express no opinion as to whether a United States federal court would
have subject-matter or personal jurisdiction over a controversy arising under
the Credit Agreement or any Note.

(g)    We express no opinion as to the United States federal or any state
securities laws.

(h)    We have assumed that (i) the Borrower is a corporation validly existing
and in good standing under the laws of the State of Delaware and (ii) the
execution, delivery and performance by the Borrower of the Credit Agreement and
each Note do not contravene, or constitute a default under, any law, rule or
regulation (other than United States federal and New York State statutory laws
and the Delaware General Corporation Law, in each case that in our experience
are normally applicable to general business corporations in relation to
transactions of the type contemplated by the Credit Agreement) or any order,
injunction, decree, agreement, contract or instrument to which it is a party or
by which it is bound.

(i)     We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located which
may limit the rate of interest that such Lender may charge or collect.





D-2



 

 

(j)     As to various provisions in the Credit Agreement that grant the
Administrative Agent or the Lenders certain rights to make determinations or
take actions in their discretion, we assume that such discretion will be
exercised in good faith and in a commercially reasonable manner.

(k)    We express no opinion with respect to Section 9.18 of the Credit
Agreement.

The foregoing opinion is limited to the laws of the State of New York, the
federal laws of the United States of America and, with respect to paragraph 1
above only, the General Corporation Law of the State of Delaware, except that we
express no opinion as to any law, rule or regulation that is applicable to the
Borrower, the Credit Agreement or any Note or the transactions contemplated
thereby solely because such law, rule or regulation is part of a regulatory
regime applicable to any party to the Credit Agreement or any Note or any of its
affiliates due to the specific assets or business of such party or such
affiliate.

This opinion is delivered to you in connection with the above matter.  This
opinion may not be relied upon by you for any other purpose or relied upon by or
delivered to any other person without our prior written consent.

Very truly yours,

 

 



D-3



 

 

EXHIBIT E-1 to

Credit Agreement

FORM OF NOTICE OF BORROWING

Pursuant to Section 2.01(b) of that certain Credit Agreement dated as of October
18, 2019 among Textron Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Agent”) (as amended to the date hereof being
the “Credit Agreement”), this notice represents the undersigned Borrower’s
request to borrow on __________, 20__1 from the Lenders in accordance with each
Lender’s Pro Rata share $__________ as [Base Rate/Eurodollar Rate] Loans.  [The
initial Interest Period for such Loans is requested to be a __________ period.]2
 The proceeds of such Loans are to be deposited in the Borrower’s account
designated below.  Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

 

Dated3:

    

 

 

 

 

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Account Designation

 

 

 

Name of Bank:

 

 

 

Account Number:

 

 

 

--------------------------------------------------------------------------------

1      To be a Business Day.

2      Include bracketed text for borrowings of Eurodollar Rate Loans.

3      To be delivered no later than (x) in the case of Base Rate Loans, 1:00
p.m. (New York City time) on the proposed Funding Date and (y) in the case of
Eurodollar Rate Loans, 10:30 a.m. (New York City time) three Business Days in
advance of the proposed Funding Date.





E-1



 

 

EXHIBIT E-2 to

Credit Agreement

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to that certain Credit Agreement dated as of October 18, 2019 (as
amended to the date hereof, the “Credit Agreement”) among Textron Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, this notice represents the undersigned
Borrower’s request [A:  to convert $_________ in principal amount of presently
outstanding Base Rate Loans with an Interest Payment Date of __________, 20__ to
Eurodollar Rate Loans on __________, 20__.  The Interest Period for such
Eurodollar Rate Loans commencing on such Interest Payment Date is requested to
be a __________ period.] [B:  to continue as Eurodollar Rate Loans $__________
in principal amount of presently outstanding Eurodollar Rate Loans with an
Interest Payment Date of __________, 20__.  The Interest Period for such
Eurodollar Rate Loans commencing on such Interest Payment Date is requested to
be a __________ period.]1

 

Dated:

    

 

 

 

 

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

1         Insert A or B with appropriate insertions.

 

 



E-2



 

 

EXHIBIT F to

Credit Agreement

TEXTRON INC.

 

Compliance Certificate

With reference to the provisions of Section 5.01 of the Credit Agreement dated
as of October 18, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Agreement”) among Textron Inc.
(the  “Borrower”), the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, the undersigned, being the [Vice
President and Controller (Principal Accounting Officer)] of the Borrower, hereby
certifies that:

(a)        the consolidated balance sheet at [insert date] and the related
consolidated statements of income and cash flows for the [quarter] [year] then
ended which were included in the accompanying [Quarterly] [Annual] Report on
Form 10-K/10-Q for the [year/quarter] ended [insert date], present fairly the
consolidated financial position of Textron Inc. at [insert date] and the
consolidated results of its operations and its cash flows for the [quarter]
[year] then ended, in conformity with generally accepted accounting principles
which have been applied on a consistent basis during the period except as noted
in such report;

(b)        with respect to Section 6.03 of the Agreement, the Consolidated
Indebtedness of Textron Manufacturing did not at any time exceed an amount equal
to 65% of Consolidated Capitalization (as such terms are defined in the
Agreement) as at [insert date] (see Schedule A attached hereto);

(c)        with respect to Section 6.05(b) of the Agreement, the Finance Company
Leverage Ratio did not at any time exceed 9 to 1 as at [insert date] (see
Schedule A attached hereto); and

(d)        the undersigned has reviewed the terms of the Agreement and has made,
or caused to be made under the undersigned’s supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its consolidated
subsidiaries during the accounting period covered by the above-referenced
financial statements and the undersigned has no knowledge of the existence as at
the date of this certificate of any condition or event which constitutes an
Event of Default or a Potential Event of Default (as such terms are defined in
the Agreement).





F-1



 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this ___ day of
_________, ____.

 

 

 

 

 

    

 

 

 

[Vice President and Controller]

 





F-2



 

 

Schedule A

TEXTRON INC.

Financial Covenant

(in millions)

 

    

[Insert Date]

Section 6.03 -

 

 

Consolidated Indebtedness of Textron Manufacturing (defined in the Credit
Agreement as the sum of short-term and long-term indebtedness for borrowed money
that is shown on a balance sheet of Textron Manufacturing (or would be if a
balance sheet were prepared on such date))

 

$

 

 

 

Maximum permitted:

 

 

Consolidated Capitalization, i.e., the sum of (without duplication):

 

 

 (a) Consolidated Indebtedness of Textron   Manufacturing

 

$

 (b) Plus Consolidated Net Worth (defined in the Credit Agreement as the
stockholders’ equity of the Borrower and its Subsidiaries on a consolidated
basis (but excluding the effects of the Borrower’s accumulated other
comprehensive income/loss) calculated in conformity with GAAP)

 

 

 (b) Plus preferred stock of the Borrower

 

 

(c) Plus other securities of the Borrower convertible (whether mandatorily or at
the option of the holder) into capital stock of the Borrower

 

 

Equals: Consolidated Capitalization 

 

$

 

 

 

 

 

 

X 65% equals maximum permitted as of [Insert Date]

 

$

 

 

 

 

 

[Insert Date]

Section 6.05(b) -

 

 

Finance Company Leverage Ratio

 

 

 (i) Finance Group debt (determined in a manner consistent with “Finance group
debt” on the Borrower’s consolidated balance sheet included in the Financial
Statements)

 

$

 (ii) Minus Finance Group securitized debt (determined in a manner consistent
with “Note 7. Debt and Credit Facilities” in the notes to the Financial
Statements”)

 

 

 





F-3



 

 

(A)  Equals:  

 

$

 

 

 

(iii) Total Finance Group assets

 

$

(iv) Minus Total Finance Group liabilities

 

 

(B)  Equals:  

 

$

 

 

 

Ratio of (A) to (B):

 

_____:1.00

Maximum Permitted

 

9.00:1.00

 

 

 



F-4



 

 

EXHIBIT G to
Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the

--------------------------------------------------------------------------------

5      For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6      Select as appropriate.

7      Include bracketed language if there are either multiple Assignors or
multiple Assignees.





G-1



 

 

foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

 

 

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

 

 

3.

Borrower:

Textron Inc.

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

5.

Credit Agreement:

The $1,000,000,000 Credit Agreement dated as of October 18, 2019 by and among
Textron Inc., as borrower, the Lenders parties thereto, and the Administrative
Agent referred to above

 





G-2



 

 

6.

Assigned Interest[s]:

 

 

 

 

 

 

 

 

Assignor[s]8

Assignee[s]9

Aggregate Amount of
Commitment/Loans
for all Lenders10

Amount of
Commitment/Loans
Assigned8

Percentage
Assigned of
Commitment/
Loans11

CUSIP
Number

 

 

$

$

%   

 

 

 

$

$

%   

 

 

 

$

$

%   

 

 

 

 

 

 

[7.

Trade Date:

______________]12

 

[Page break]

 

--------------------------------------------------------------------------------

8         List each Assignor, as appropriate.

9         List each Assignee, as appropriate.

10       Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

11       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

12       To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.





G-3



 

 

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

    

ASSIGNOR[S]13

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

    

ASSIGNEE[S]14

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

13      Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).

14      Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).





G-4



 

 

 

 

[Consented to and]15 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:

 

 

Name:

 

Title:

 

[Consented to:]16

 

TEXTRON INC., as Borrower

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

15     To be added only if the consent of the Administrative Agent is required
by the terms of Section 9.01 of the Credit Agreement.

16     To be added only if the consent of the Borrower is required by the terms
of Section 9.01 of the Credit Agreement.

 



G-5



 

 

Consented to and Accepted:

 

[NAME OF ISSUING BANKS]

 

By:

 

 

Name:

 

Title:

 





G-1



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.      Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.01(c) of the Credit Agreement (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender organized under the
laws of a jurisdiction outside of the





G-2



 

 

United States, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York (without regard to conflicts of laws principles).

 

 



G-3



 

 

EXHIBIT H to
Credit Agreement

_____ __, 20__

EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement referred to below

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Effective as of [insert pre-effectiveness Termination Date], the undersigned
hereby agrees to extend its Commitment and the Termination Date under the Credit
Agreement dated as of October 18, 2019 (as amended, restated, amended and
restated, supplement or otherwise modified from time to time, the “Credit
Agreement”) among Textron Inc., the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, for one year to [date to
which the Termination Date is to be extended] pursuant to Section 2.01(d) of the
Credit Agreement.  Terms defined in the Credit Agreement are used herein as
therein defined.

This Extension Agreement shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York (without regard
to conflicts of law principles). This Extension Agreement may be signed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[for Lenders requiring two signature blocks]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 





H-1



 

 

Agreed and Accepted:

 

 

TEXTRON INC.,

as Borrower

 

 

By:

 

 

Name:

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

H-2

